UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K þANNUAL REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-08007 SIGNATURE GROUP HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 95-2815260 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15303 Ventura Blvd., Ste 1600 Sherman Oaks, California 91403 (805) 435-1255 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number, including Area Code) Securities Registered Pursuant to Section12(b) of the Act: None Securities Registered Pursuant to Section12(g) of the Act: (Title of Each Class) Common Stock, $1.00par value Fremont General Financing I— 9% TrustOriginated Preferred Securities(sm) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.o Yes þ No Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.o Yes þ No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. oLarge Accelerated Filer oAccelerated Filer oNon-Accelerated Filer (Do not check if a smaller reporting company) þSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes þ No The aggregate market value of the voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the Registrant’s most recently completed second fiscal quarter, June30, 2009: $15,651,056 Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yes þ No The number of shares of common stock outstanding as of May 9, 2011: Common Stock, $0.01 ParValue— 112,515,724 shares DOCUMENTS INCORPORATED BY REFERENCE None ANNUAL REPORT ON FORM10-K For the Year Ended December 31, 2009 TABLE OF CONTENTS Page PART I 3 Item 1. Business 3 Item 1A. Risk Factors 33 Item 1B. Unresolved Staff Comments 40 Item 2. Properties 40 Item 3. Legal Proceedings 40 Item 4. (Removed and Reserved) 42 PART II 43 Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 43 Item6. Selected Financial Data 47 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Item7A. Quantitative and Qualitative Disclosures About Market Risk Item8. Financial Statements and Supplementary Data Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item9A. Controls and Procedures Item9B. Other Information PARTIII Item10. Directors, Executive Officers and Corporate Governance Item11. Executive Compensation Item12. Security Ownership of Certain Beneficial Owners and Management and Referred Shareholder Matters Item13. Certain Relationships and Related Transactions, and Director Independence Item14. Principal Accounting Fees and Services PARTIV Item15. Exhibits and Financial Statement Schedules i Table of Contents EXPLANATORY NOTE Signature Group Holdings, Inc. (“Signature,” formerly Fremont General Corporation (“Fremont”), or the “Company”, “we,” “us” or “our”) is filing this comprehensive Annual Report on Form 10-K for the fiscal years ended December 31, 2009, 2008 and 2007 and the quarterly periods ended March 31, 2008, June 30, 2008, September 30, 2008, March 31, 2009, June 30, 2009 and September 30, 2009 (the “Comprehensive Form 10-K”) as part of its efforts to become current in its filing obligations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Although the Company has regularly made filings through Current Reports on Form 8-K when deemed appropriate, this Comprehensive Form 10-K is the Company’s first annual periodic filing with the Securities and Exchange Commission (the “Commission”) since the filing of its Annual Report on Form 10-K for the year ended December 31, 2006. Included in this Comprehensive Form 10-K are the Company’s audited financial statements for the fiscal years ended December 31, 2009, 2008 and 2007, which have not been previously filed with the Commission. In addition, the Comprehensive Form 10-K also includes select, unaudited quarterly financial information of the Company for 2008 and 2009. On June 18, 2008 (the “Petition Date”), Fremont filed a voluntary petition for relief under Chapter 11 of Title 11 of the U.S. Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Central District of California, Santa Ana Division (the “Bankruptcy Court”). On May25, 2010, the Bankruptcy Court entered an order, as amended (the “Confirmation Order”), confirming Signature Group Holdings, LLC’s Fourth Amended Chapter11 Plan of Reorganization of Fremont General Corporation, Joined by James McIntyre as Co-Plan Proponent, dated May24, 2010 (the “Plan”). Pursuant to the Plan and the Confirmation Order, Fremont emerged from bankruptcy proceedings and filed Amended and Restated Articles of Incorporation with the Office of the Secretary of the State for the State of Nevada on June11, 2010 (the “Effective Date”), which, among other things, changed Fremont’s name to that of Signature Group Holdings, Inc. Prior to filing for bankruptcy protection in June 2008, Fremont was not current in its annual and quarterly periodic reporting requirements under Section 13 of the Exchange Act and did not file its Annual Report on Form 10-K for the fiscal year ended December 31, 2007 nor its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2008. While under the jurisdiction of the Bankruptcy Court, Fremont did not filesubsequentAnnualReports on Form 10-K for the fiscal years ended December 31, 2008 and 2009, nor itsQuarterlyReports on Form 10-Q for the quarterly periods ended June 30, 2008, September 30, 2008, March 31, 2009, June 30, 2009, September 30, 2009 and March 31, 2010. Since emerging from bankruptcy proceedings, Signature has been unable to file its Quarterly Reports on Form 10-Q for the quarters ended June 30, 2010 and September 30, 2010 or its Annual Report on Form 10-K for the year ended December 31, 2010. This Comprehensive Form 10-K includes, in one comprehensive filing, business and financial information of Fremont for the periods through the end of the 2009 fiscal year. Periodic reports required under the Exchange Act for fiscal year end 2010 will be filed separately as soon as they are completed. Since the Effective Date, the business and operations of the Company have been under new management and are different from the business activities of Fremont and its subsidiaries, with the exception of the management of certain legacy assets. The Comprehensive Form 10-K includes disclosure of material recent developments and events subsequent to December 31, 2009, including the Company’s new business and material events and developments that took place on the Effective Date and through the filing of this Comprehensive Form 10-K with the Commission. The Comprehensive Form 10-K also includes certain unaudited results of operations and balance sheet financial information for the year ended 2010 in the Notes to the Consolidated Financial Statements, which are included in Item 8 hereof. The Company’s unaudited 2010 financial information is not complete and should not be relied upon until the Company files its periodic reports required under the Exchange Act for 2010. 1 Table of Contents SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 Certain statements in this report, including, without limitation, matters discussed under Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” should be read in conjunction with the financial statements, related notes, and other detailed information included elsewhere in this Comprehensive Form 10-K. We are including this cautionary statement to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Certain statements that are not historical fact are forward-looking statements. Certain of these forward-looking statements can be identified by the use of words such as “believes,” “anticipates,” “expects,” “intends,” “plans,” “projects,” “estimates,” “assumes,” “may,” “should,” “will,” or other similar expressions. Such forward-looking statements involve known and unknown risks, uncertainties and other important factors, which could cause actual results, performance or achievements to differ materially from future results, performance or achievements. These forward-looking statements are based on our current beliefs, intentions and expectations. These statements are not guarantees or indicative of future performance. Important assumptions and other important factors that could cause actual results to differ materially from those forward-looking statements include, but are not limited to: ● general economic conditions may be worse than expected; ● competition among other companies with whom we compete may increase significantly; ● inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● adverse changes in the securities markets; ● changes in laws or government regulations or policies affecting our business; ● we could lose key personnel or spend a greater amount of resources attracting, retaining and motivating key personnel than we have in the past; ● the impact of the material weakness in our internal control over financial reporting on the accuracy of our reported financial results; ● our ability to successfully implement internal controls and procedures that remediate the material weakness in our internal control over financial reporting and ensure timely, effective and accurate financial reporting; ● changes in accounting policies and practices, as may be adopted by regulatory agencies, including without limitation the Financial Accounting Standards Board and the Commission; ● changes in our organization, compensation and benefit plans; ● changes in our financial condition or results of operations; ● changes in the financial condition or future prospects of issuers of debt or equity securities that we own; and ● other factors, risks and uncertainties described in this Comprehensive Form 10-K under Item 1A - “Risk Factors,” as may be supplemented in our other filings with the Commission. All forward looking statements set forth herein are qualified by these cautionary statements and are made only as of the date hereof. We undertake no obligation to update or revise the information contained herein including, without limitation, any forward-looking statements whether as a result of new information, subsequent events or circumstances, or otherwise, unless otherwise required by law. 2 Table of Contents PART I Item 1. Business A. OVERVIEW As discussed in detail in the Explanatory Note which precedes this Item of the Comprehensive Form 10-K and elsewhere in this document, Signature, formerly known as Fremont, emerged from bankruptcy proceedings on June 11, 2010. Pursuant to the Plan, Signature is an externally managed financial services company that seeks to become a diversified business enterprise that is intended to generate strong, risk-adjusted return on equity while protecting shareholder capital. We plan to operate in two primary business lines: (i) Special Situation Lending and (ii) Strategic Acquisitions. In our Special Situation Lending business line, we will focus on providing senior secured and junior secured debt financing to middle market companies in the form of newly originated commercial and industrial loans, leases, and real estate mortgages in healthy and distressed situations. In our Special Situation Lending business line, we will also acquire similarly structured debt instruments as well as, on occasion, corporate bonds, trade claims, and other structured debt instruments, which may be performing, sub-performing or non-performing. Generally, the debt obligations acquired by us through our Special Situation Lending business line will be made at a discount to par value, or unpaid principal balance. In our Strategic Acquisition business line, we will provide investment capital to middle market companies whereby, as a result of our investment, we will obtain a significant equity interest in a company either through the direct purchase of a controlling interest, and in some cases all or substantially all of its equity securities or through a structured debt transaction that results in our obtaining a significant equity interest from a debt-for-equity conversion, bankruptcy or foreclosure event, or other transactions. Our Strategic Acquisition business line may also include the acquisition of specialized assets such as product or brand licenses, royalty streams, subscriber bases or divisions of larger companies. The investments we plan to make in our Strategic Acquisition business line may be healthy or distressed situations. Our current business plan and strategic initiatives are based upon the business plan that was included in the Plan, which was approved by the creditors and equity holders of Fremont and the Bankruptcy Court. The Signature Board of Directors and management continue to evaluate the current business plan and strategic initiatives. As we execute our business plan, we may decide in the future to make changes as a result of various factors, including existing and future market opportunities, profitability, economic conditions and other business and financial criteria in order to enhance Signature’s returns and profitability. In both of our business lines, we describe our strategy as ‘opportunistic’, a term we use to mean that we do not approach potential transactions with any preconceived parameters with respect to a target company’s size, historical operating performance, industry segment, geographic location or any other particular limiting characteristic. Rather, we will evaluate transactions with a focus on structures that are designed to produce high investment returns for shareholders relative to the underlying risks and we will seek to manage our assets to maximize our profit and investment returns without regard to a pre-set realization event or holding period. We believe our strategy provides us with a considerable competitive advantage over other financial service companies, financial institutions, lenders and equity investors who tend to employ a more formulaic approach. Our investments may be made through one or multiple subsidiaries that will be owned by the Company. We do not believe that our business and operations will result in the Company being deemed an “investment company” under the Investment Company Act of 1940. 3 Table of Contents Our business is primarily funded by the asset base of Fremont following its bankruptcy reorganization. On the Effective Date, and pursuant to the Plan, the Company distributed approximately $280.8 million to Fremont’s creditors. Additionally, pursuant to various settlement agreements related to repurchase reserve matters (discussed herein), and with Bankruptcy Court approval, Fremont paid out an additional $28.3 million during the weeks leading up to the Effective Date. After factoring in these significant distributions, the Company’s assets and stockholders’ equity were approximately $157.8 million and $90.9 million, respectively, on June 30, 2010 and $135.5 million and $73.7 million, respectively, as of December 31, 2010, which amounts serve as the foundation for our business plan. Included among Signature’s assets are legacy assets related to Fremont’s prior businesses, including a residential mortgage portfolio, residential real estate, and certain other assets (“Legacy Assets”), which made up approximately 50% and 42% of our total assets on June 30, 2010 and as of December 31, 2010, respectively. These Legacy Assets are being managed to maximize recoveries and value for our shareholders and will be redeployed into our business strategy over time. In addition, the Company also maintains a very significant federal net operating loss carryforward (“NOL”) estimated at approximately $882.7 million at December 31, 2010. The NOL has been fully reserved for in accordance with generally accepted accounting principles of the United States of America in our consolidated financial statements. The NOL is further discussed in this Item 1, Section “D. Recent Developments” and Item 5of this Comprehensive Form 10-Kand Note 9 — Income Taxes in the Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K. We intend to create a broad based and solidly profitable enterprise that provides capital in what is commonly referred to as the “middle market.” We believe there is a particularly acute need for ‘special situation’ financing under current market conditions, but also believe that there is a continuing opportunity in all markets. We also plan to create a diversified portfolio of operating businesses and specialized assets that we believe to be generating high profit margins or have the ability to generate such margins in the near future and that are able to be acquired at low valuation multiples due to what we believe to be a particular element of a target company’s business or industry that is in transition or otherwise misunderstood by the marketplace. On the Effective Date, after a nearly two-year reorganization process, the common equity shareholders of Fremont became the holders of a majority of the common equity in Signature. Although Signature remains a financial services company and plans to continue providing financing for commercial purposes as Fremont did in its commercial lending operation, our business is different from Fremont’s legacy operations prior to and during its bankruptcy proceedings. For example, we do not expect to originate subprime residential mortgages nor will we operate as a regulated banking institution, although we do continue to hold and manage the Legacy Assets. As discussed further herein, Fremont was a financial services holding company which conducted its business primarily through its subsidiary, Fremont Investment & Loan (“FIL”), which was a California industrial bank regulated by the California Department of Financial Institutions (“DFI”) and the Federal Deposit Insurance Corporation (“FDIC”). A substantial majority of FIL’s operations and assets were sold in a series of transactions between early 2007 and the middle of 2008, the more significant items of which are discussed herein. Financial results relating to a substantial portion of the remaining operations and assets of FIL are presented as discontinued operations in our Consolidated Financial Statements, which are included in Item 8 of this Comprehensive Form 10-K. We have entered into an Interim Investment Management Agreement dated June 11, 2010 (“Interim Management Agreement”) with Signature Capital Advisers, LLC (“SCA”) a newly formed management company that is owned and managed by experienced professionals with backgrounds and experience in commercial finance, distressed debt acquisition, merchant banking and private equity to manage our business affairs. SCA’s principals, who include Craig Noell, our Chief Executive Officer, Kenneth Grossman, our Executive Vice President, Kyle Ross, our Executive Vice President and interim Chief Financial Officer and Thomas Donatelli, have an established track record of identifying, structuring, and managing transactions in our targeted business lines. We believe these principals are well known in the business communities in which we seek to source and transact business, which we believe will result in proprietary opportunities. While we believe such proprietary opportunities are generally more desirable than auction-driven transactions, we expect a portion of the situations we become involved in will be auction-driven as well. See Item 1, Section D of this Comprehensive Form 10-K for a summary of the services SCA provides to us and the terms of the Interim Management Agreement. 4 Table of Contents Signature is a Nevada corporation that was incorporated in 1972. Our corporate office is located at 15303 Ventura Blvd, Ste 1600, Sherman Oaks, CA 91403 and our phone number is (805) 435-1255. Signature’s common stock is quoted on the Pink OTC Markets, Inc. OTC Exchange under the trading symbol “SGGH.” At December 31, 2009 and as of May 9, 2011, we had approximately 42 and 20 employees, respectively, none of whom is represented by a collective bargaining agreement. As of December 31, 2009, Fremont’s officers and directors, their families and its benefit plans beneficially owned approximately less than 1% of the outstanding common stock of Fremont. As of May 9, 2011, our officers and directors beneficially owned approximately 10.16% of Signature’s outstanding common stock directly, or indirectly through investment vehicles managed by the directors or officers, or by family members and family trusts. B. PRE-BANKRUPTCY OPERATIONS Prior to its bankruptcy filing, Fremont operated as a financial services-holding company. Its operations were conducted primarily through FIL. FIL was a wholly-owned subsidiary of Fremont General Credit Corporation (“FGCC”), an intermediary holding company which was wholly owned by Fremont. FIL offered certificates of deposit and savings and money market deposit accounts through 22 retail banking branches in California. FIL was also a significant participant in the residential and commercial mortgage lending industries. 1. 2007 Events General. Fiscal year 2007 proved to be a year of significant transition for Fremont, which was prompted, in part, by the deterioration of the subprime residential real estate market, which had a material adverse impact on its business and results of operations. Of primary significance, on February 27, 2007, Fremont and FIL received a proposed Cease and Desist Order from the FDIC (the “Order”). The Order called for Fremont to make a variety of changes designed to restrict the level of lending in its subprime residential mortgage and commercial real estate business, to adopt a Capital Adequacy Plan to maintain adequate Tier-1 leverage capital in relation to its risk profile, to provide for enhanced regulatory oversight, and to mandate the retention of qualified management acceptable to the FDIC and the DFI. On March 7, 2007, Fremont formally consented to the proposed Order issued by the FDIC, without admitting to any of the allegations contained in the Order. Fremont entered into a Final Order with the DFI on April 13, 2007, which is substantially similar in content to the Order (the “DFI Order” and, along with the Order, the “Orders”). The Orders are described below under “Regulatory Orders.” A number of actions taken by prior management during 2007 were a direct response to the entry into the Orders. As discussed below and elsewhere in this Comprehensive Form 10-K, during 2007, FIL: (i) ceased originating subprime residential real estate loans and, in several transactions, sold a substantial portion of its subprime residential real estate loan portfolio; and (ii) sold its commercial real estate loan portfolio and related lending platform and concurrently retained a significant participation interest representing a majority of the commercial real estate loan portfolio sold. The sale of a substantial portion of the subprime residential real estate loan portfolio and the exit from the subprime residential real estate business contributed to significant losses in 2007. In addition to losses realized on asset sales, asset impairment charges, a reduction in interest income from having exited such businesses and significant increases in FDIC insurance premium expenses, Fremont also incurred significant increases in legal and professional expenses resulting from compliance with the Orders and ongoing litigation in 2007 compared to prior years. Regulatory Orders. On March 7, 2007, Fremont, FIL and FGCC announced that they had consented to the Order issued by the FDIC. Fremont entered into the DFI Order, which contained substantially similar terms as set forth in the Order, on April 13, 2007. Among other things, the Orders required FIL to cease and desist from the following: (i) operating with management whose policies and practices are detrimental to FIL; (ii) operating FIL without effective risk management policies and procedures in place in relation to FIL’s brokered subprime mortgage lending and commercial real estate construction lending businesses; (iii) operating with inadequate underwriting criteria and excessive risk in relation to the kind and quality of assets held by FIL; (iv) operating without an accurate, rigorous and properly documented methodology concerning its allowance for loan and lease losses; (v) operating with a large volume of poor quality loans; (vi) engaging in unsatisfactory lending practices; (vii) operating without an adequate strategic plan in relation to the volatility of FIL’s business lines and the kind and quality of assets held by FIL; (viii) operating with inadequate capital in relation to the kind and quality of assets held by FIL; (ix) operating in such a manner as to produce low and unsustainable earnings; (x) operating with inadequate provisions for liquidity in relation to the volatility of FIL’s business lines and the kind and quality of assets held by FIL; (xi) marketing and extending adjustable-rate mortgage (“ARM”) products to subprime borrowers in an unsafe and unsound manner; (xii) making mortgage loans without adequately considering the borrower’s ability to repay the mortgage according to its terms; (xiii) operating in violation of Section 23B of the Federal Reserve Act; and (xiv) operating inconsistently with the FDIC’s Interagency Advisory on Mortgage Banking and Interagency Expanded Guidance for Subprime Lending Programs. 5 Table of Contents The Order also required FIL to take a number of steps, including (1) having and retaining qualified management; (2) limiting Fremont and FGCC’s representation on FIL’s board of directors and requiring that independent directors comprise a majority of FIL’s board of directors; (3) revising and implementing written lending policies; (4) revising and implementing policies governing communications with consumers; (5) implementing control systems to monitor whether FIL’s actual practices are consistent with its policies and procedures; (6) implementing a third-party mortgage broker monitoring program and plan; (7) developing a five-year strategic plan; (8) implementing a policy covering FIL’s capital analysis on subprime residential loans; (9) performing quarterly valuations and cash flow analyses on FIL’s residual interests and mortgage servicing rights from its residential lending operation, and obtaining annual independent valuations of such interests and rights; (10) limiting extensions of credit to certain commercial real estate borrowers; (11) implementing a written lending and collection policy; (12) submitting a capital plan that included a Tier-1 capital ratio of not less than 14% of FIL’s total assets; (13) implementing a written profit plan; (14) limiting the payment of cash dividends by FIL without the prior written consent of the FDIC and the DFI; (15) implementing a written liquidity and funds management policy; (16) prohibiting the receipt, renewal or rollover of brokered deposit accounts without obtaining a waiver approved by the FDIC; (17) reducing adversely classified assets; and (18) implementing a comprehensive plan for the methodology for determining the adequacy of the allowance for loan and lease losses. Residential Real Estate Transactions. On March 2, 2007, Fremont announced its intention to exit from all of its subprime residential real estate lending operations. On March 21, 2007, Fremont announced that FIL had entered into whole loan sale agreements to sell approximately $4 billion of its subprime residential real estate loans. On April 16, 2007, Fremont announced that FIL had entered into an agreement to sell another $2.9 billion of subprime residential real estate loans, which represented the majority of its subprime residential loans held for sale that had not yet been sold. As a result of the foregoing, Fremont completed whole loan sales of subprime residential real estate loans during fiscal year 2007 totaling $9.3 billion. Loss on residential loans held for sale totaled $953.2 million in fiscal year 2007, which amount is included in (loss) income from discontinued operations, net of income taxes in the accompanying Consolidated Statement of Operations for the year ended December 31, 2007. Fremont also classified its former subprime residential real estate operations as “discontinued operations” as it would no longer have any significant continuing involvement in this business. Accordingly, the results of operations, financial position and cash flows of the residential real estate operations have been presented separately in the Consolidated Financial Statements and Notes as “discontinued operations” for all periods presented. See Note 19 — Discontinued Operations in the Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K for further information concerning the accounting treatment of the remaining assets and liabilities, and the results of the discontinued residential real estate operations. Commercial Real Estate Transactions. On July 2, 2007, in response to the Order issued by the FDIC, FIL sold its commercial real estate loan portfolio and related lending platform to iStar Financial Inc. (“iStar”) pursuant to an Asset Purchase Agreement entered into on May21, 2007 (the “iStar Transaction”). Through this sale, FIL sold its $6.2 billion commercial real estate loan portfolio and a majority of the non-loan assets used in the business to iStar and received $1.9billion in cash and concurrently retained a $4.2 billion participation interest in the sold portfolio. The $1.9billion in cash represented 30% of the unpaid principal balance of the loan portfolio as of the closing, net of a purchase discount. The $4.2 billion participation interest in the total commercial real estate loan portfolio represented 70% of the unpaid principal balance of the loan portfolio as of the closing, net of a purchase discount. The participation interest yielded interest at one-month LIBOR plus 150basis points. FIL’s participation interest in the loan portfolio was governed by a participation agreement pursuant to which FIL was entitled to receive 70% of all principal payments on the loans sold to iStar, including with respect to any portion of the unfunded commitments with respect to such loans that were subsequently funded by iStar. In connection with the transaction, iStar assumed all obligations associated with the loan portfolio after the closing date (including the obligation to fund approximately $3.7 billion of existing unfunded commitments) and the obligations under certain assumed leases and intellectual property contracts. As of the closing date, iStar employed substantially all of the employees previously engaged in FIL’s commercial real estate lending business. As a result of the iStar Transaction, Fremont recognized a net gain of $65.7 million during the third quarter of 2007, which amount is included in (loss) income from discontinued operations, net of income taxes in the accompanying Consolidated Statement of Operations for the year ended December 31, 2007. See Note 19 — Discontinued Operations in the Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K for further information concerning the accounting treatment of the remaining assets and liabilities, and the results of the discontinued commercial real estate operations. 6 Table of Contents Stockholder Rights Agreement Adopted. On October 23, 2007, Fremont and Mellon Investor Services LLC, as rights agent, entered into a Rights Agreement (the “Rights Agreement”), which provided for a dividend distribution of one preferred share purchase right (a “Right”) for each outstanding share of Company common stock. The dividend was initially payable on November 2, 2007 to stockholders of record at the close of business on that date (the “Record Date”). So long as the Rights Agreement is effective and the Rights are attached to the Company common stock, one additional Right, as such number may be adjusted pursuant to the provisions of the Rights Agreement, shall be deemed to be delivered for each share of Company common stock issued or transferred by the Company in the future. Each Right entitles the registered holder to purchase from the Company one one-thousandth of a share (a “Unit”) of a series of the Company’s preferred stock designated as Series A Junior Participating Preferred Stock (“Preferred Stock”) at a price of $12.00 per one one-thousandth of a share (the “Purchase Price”), subject to adjustment as provided in the Rights Agreement. The Company has reserved 200,000 shares of Preferred Stock for issuance upon exercise of the Rights. Subject to the exceptions and limitations contained in the Rights Agreement, the Rights generally are exercisable only if a person or group acquires beneficial ownership of 5% or more of the Company’s common stock or commences a tender or exchange offer upon consummation of which such person or group would beneficially own 5% or more of the Company’s common stock, and the Company’s Board of Directors affirmatively determines a Distribution Date (as defined in the Rights Agreement) shall occur. Until a Right is exercised pursuant to the Rights Agreement, a Right will not provide its holder with any rights as a stockholder of the Company, including, without limitation, the right to vote or to receive dividends. The Rights are not currently exercisable. In addition the Rights Agreement also provides that, in the event that (i)the Company engages in a merger or other business combination transaction in which the Company is not the surviving corporation, (ii)the Company engages in a merger or other business combination transaction in which the Company is the surviving corporation and the Company’s common stock is changed or exchanged, or (iii)50% or more of the Company’s assets, cash flow or earning power is sold or transferred, each holder of a Right (except Rights which have previously been voided because they were held by the acquiring person or entity) shall thereafter have the right to receive, upon exercise, common stock of the acquiring company as set forth in the Rights Agreement. The Rights Agreement continued in effect following the Company’s emergence from bankruptcy proceedings on the Effective Date. The Rights will expire on November 2, 2017, unless terminated earlier by the Company. For more information about the Rights Agreement, see the full text of the Rights Agreement included as Exhibit 4.8 to this Comprehensive Form 10-K. New Executive Management Team. On November 12, 2007, Fremont announced the appointment of a new executive management team and new members of its Board of Directors. Stephen H. Gordon, who most recently had been Chairman of the Board and Chief Executive Officer of Commercial Capital Bancorp, Inc. (“CCBI”), was appointed the Chairman and Chief Executive Officer of Fremont. Also joining Mr. Gordon at Fremont were several of Mr. Gordon’s former colleagues at CCBI, including David S. DePillo, who was appointed Vice-Chairman and President; Richard A. Sanchez, who was appointed Executive Vice President and Chief Administrative Officer; Thea K. Stuedli, who was appointed Executive Vice President and Chief Financial Officer; and Donald E. Royer, who was appointed Executive Vice President and General Counsel. This new executive management team is collectively referred to herein as the “Gordon Management Group.” In November 2007, Mr. Gordon and Mr. DePillo also were appointed to Fremont’s Board of Directors, and were elected Chairman and Vice-Chairman, respectively. They replaced Louis J. Rampino and Wayne R. Bailey, who resigned from the Board of Directors of Fremont and FIL and were removed as Fremont’s President and Chief Executive Officer and Executive Vice President and Chief Operating Officer, respectively. On December 21, 2007, Fremont announced that the FDIC and the DFI did not object to the appointment of the members of the Gordon Management Group to similar positions at FIL, effective December 21, 2007. At the same time, Mr. Gordon and Mr. DePillo were appointed to FIL’s Board of Directors, and elected Chairman and Vice-Chairman, respectively. They replaced Louis J. Rampino and Wayne R. Bailey, FIL’s former members of the Board of Directors, who had previously resigned. 2. 2008 Events General. The Gordon Management Group continued the efforts of the prior management team to comply with the Orders, which included entering into several transactions to further reorganize Fremont’s business operations and improve operating performance so as to position Fremont for a required capital infusion. The following summarizes in chronological order the material events occurring before the Petition Date. 7 Table of Contents Sale of Irving, Texas Facility. On January 14, 2008, Fremont announced that FIL had entered into a definitive agreement to sell the fixed assets and assign the lease obligation of its Irving, Texas loan servicing facility (the “Irving Facility”). Pursuant to the agreement, FIL received cash for the sale of the fixed assets and the assignment of its lease obligations to the Irving Facility. The majority of the employees at the Irving Facility were offered employment with the purchaser based on the purchaser’s hiring needs and criteria and the purchaser reimbursed FIL for certain separation payments to FIL employees. Termination of Certain Employee Benefit Plans. In February 2008, after the Gordon Management Group conducted a review of Fremont’s various benefit plans, Fremont made a series of changes to the benefit plans with the desired result of streamlining the compensation programs generally, and to bring compensation in line with the way new management was being compensated. The changes included terminating the Employee Stock Option Plan and its two executive bonus plans, freezing further participation in the Fremont General Corporation Supplemental Executive Retirement Plan II, as amended (“SERP II”) and the Fremont General Corporation 2003 Excess Benefit Plan (“Excess Benefit Plan”), and amending the 401(k) plan to remove investment in Fremont securities as a permissible plan investment alternative. Relocation of Corporation Headquarters. Effective February 1, 2008, Fremont’s principal corporate executive office was relocated from Santa Monica, California to Brea, California. In conjunction with this decision, Fremont established a discontinued lease liability of $2.4 million related to its Santa Monica leased location based upon management’s estimate of the then present value of the future lease obligations. The landlord for the Santa Monica leased location filed a proof of claim with the Bankruptcy Court on November 2008 in the amount of $2.4 million. Following the Company’s emergence from bankruptcy, the landlord was paid $2.5 million which included $0.1 million in interest. Deferral of Interest on Junior Subordinated Debentures and Senior Notes. On February 28, 2008, Fremont announced that in order to conserve cash as it explored various capital raising alternatives, Fremont had elected to defer indefinitely, interest payments on its 9% Junior Subordinated Debentures issued by Fremont (the “Junior Subordinated Debentures”), with the related result that distributions by Fremont General Financing I, a statutory business trust (the “TOPrS Trust”) on its 9% Trust Originated Preferred Securities(the “TOPrS”) were also deferred. Fremont made a similar announcement on March 18, 2008 with respect to its $6.6 million semi-annual interest payment due on March 17, 2008 relating to its 7.875% Senior Notes due 2009 (the “Senior Notes”). Forbearance Agreement related to Senior Notes. Under the terms of the Senior Notes Indenture, dated March 1, 1999, by and between the trustee and Fremont (as supplemented or otherwise modified, the “Senior Notes Indenture”), Fremont’s failure to pay its semi-annual interest payment due on March 17, 2008 constituted an event of default entitling the holder of more than 75% of the Senior Notes (the “Majority Holder”) to declare the entire principal amount of the Senior Notes to be immediately due and payable. On May 28, 2008, Fremont entered into a Forbearance Agreement with the Majority Holder pursuant to which the Majority Holder instructed the trustee to enter into the Supplemental Indenture (the “Supplemental Indenture”), which was effective on May 28, 2008, and modified the terms of the Senior Notes Indenture to prevent any portion of the Senior Notes from being declared immediately due and payable under any provision of the Senior Notes Indenture, other than an event of default that occurs relating to insolvency or bankruptcy proceedings, until after the agreed upon forbearance period. Sale of Mortgage Servicing Rights - Carrington. In March 2008, FIL entered into a definitive agreement to sell the mortgage servicing rights associated with mortgage loans held in certain securitization trusts sponsored by an affiliate of Carrington Capital Management, LLC (“CCM”) to Carrington Mortgage Services, LLC (“CMS”), a wholly-owned subsidiary of CCM. An affiliate of CCM previously acquired these mortgage loans from FIL prior to the securitizations being completed. The mortgage servicing rights sold related to mortgage loans with a total remaining principal balance of approximately $1.9 billion. In addition to the purchase price for the mortgage servicing rights, FIL was reimbursed over a twelve-month period for outstanding advances previously made by FIL. The sale resulted in no gain or loss as the mortgage servicing rights had been previously marked to estimated fair value prior to the sale. See Note 19 — Discontinued Operations in the Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K. Receipt of FDIC Directive. On March 26, 2008, the FDIC issued a Supervisory Prompt Corrective Action Directive (the “Directive”) to Fremont, which gave Fremont 60 days to either recapitalize FIL or accept an offer for FIL to be acquired by another depository institution. Management’s efforts to comply with the Directive are discussed below under “C. Chapter 11 Bankruptcy Proceedings and Events Occurring During Such Proceedings.” 8 Table of Contents Suspension on NYSE; Trading on Pink Sheets. On April14, 2008, NYSE RegulationInc. (“NYSE Regulation”) delivered written notice to Fremont and issued a press release on the same date that trading in Fremont’s common stock was to be suspended prior to the opening of trading on April 17, 2008, due to Fremont’s common stock price falling below the average closing price of $1.00 over a consecutive 30 day trading period. NYSE Regulation also notified Fremont that it would also suspend trading in Fremont’s Preferred Securities. Effective as of the suspension of trading on April 17, 2008, Fremont’s common stock and Preferred Securities became eligible for quotation on the Pink Sheets, an electronic quotation service for securities traded over-the-counter. Dismissal of Morgan Stanley Mortgage Capital Holdings LLC Litigation Matter. On October 23, 2007, Morgan Stanley Mortgage Capital Holdings LLC filed suit against FIL in the Southern District of New York alleging repurchase and other claims involving over 230 subprime mortgage loans sold pursuant to several mortgage loan purchase and warranties agreements. On April 21, 2008, Morgan Stanley voluntarily dismissed the case without prejudice thereby terminating this matter. Agreement with CapitalSource. In April 2008, Fremont announced terms of an agreement with CapitalSource, Inc. (“CapitalSource”), whereby CapitalSource, through a to-be-organized California industrial bank, agreed to purchase a substantial portion of FIL’s assets, including all branches, and assume all of its deposits (the “CapitalSource Transaction”). The CapitalSource Transaction was entered into to comply with the requirements of the Directive. The terms of the CapitalSource Transaction are discussed below under “C. Chapter 11 Bankruptcy Proceedings and Events Occurring During Such Proceedings.” Closing of Ontario Servicing Center. Beginning in May 2008, FIL began to wind down its servicing operations in Ontario, CA. In June and August 2008, FIL entered into termination agreements with its landlord to reduce the size of its operation. In June 2009, FIL entered into a final termination agreement with its landlord. Sale of Mortgage Servicing Rights - Litton. In June 2008, Fremont completed the sale of FIL’s remaining mortgage servicing rights on its $12.2 billion serviced loan portfolio to Litton Loan Servicing LP, an affiliate of Goldman Sachs & Co (“Litton”). In connection with the sale, Litton reimbursed FIL for the outstanding servicing advances it made, as well as the delinquent servicing fees at closing. The sale resulted in no gain or loss as the mortgage servicing rights had been previously marked to estimated fair value prior to the sale. See Note 19 — Discontinued Operations in the Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K. First Settlement with Aurora Loan Services. On or about June 18, 2007, Aurora Loan Services LLC (“Aurora”) filed suit against FIL, as master servicer or loan administrator on behalf of Lehman Brothers Bank, FSB (“LBB”), Lehman Brothers Holdings, Inc. (“LBHI”) and various structured asset securities corporations (collectively “Trusts”). The complaint alleged claims for repurchase, indemnification, unjust enrichment, and declaratory judgment claims involving approximately 85 subprime residential mortgage loans that were originated by FIL. In May 2008, Fremont entered into a Settlement Agreement and Mutual Release with LBB, LBHI and Aurora with respect to certain outstanding litigation and disputes (“First Aurora Settlement”). The terms of the First Aurora Settlement provided for Fremont to pay $1.1 million to Aurora in June 2008. The First Aurora Settlement did not address any outstanding claims made by Aurora on behalf of the Trusts. See “C. Chapter 11 Bankruptcy Proceedings And Events Occurring Such Proceedings” in Item 1 of this Comprehensive Form 10-K for additional details about settlements with Aurora. C. CHAPTER 11 BANKRUPTCY PROCEEDINGS AND EVENTS OCCURRING DURING SUCH PROCEEDINGS General. Because Fremont was a public company subject to the reporting requirements of the Exchange Act, it was required to comply with the Commission’s proxy rules in order to solicit shareholder approval of the CapitalSource Transaction and to complete the sale to CapitalSource. However, Fremont was unable to file its Annual Report on Form 10-K for the year ended December 31, 2007. Under the Commission’s proxy rules, Fremont’s 2007 annual audited financial statements and other related disclosure required to be contained in the 2007 Form 10-K were required disclosures in order for Fremont to solicit shareholder approval of the CapitalSource Transaction. Given these exigent circumstances, and the 60 day requirement imposed under the Directive, Fremont determined that its best option to assure completion of the CapitalSource Transaction and to avert an FDIC receivership of FIL, would be to voluntarily seek protection under Chapter 11 of the Bankruptcy Code and, upon filing, promptly seek and obtain Bankruptcy Court approval for Fremont to complete the CapitalSource Transaction. Accordingly, on June 18, 2008 (or the Petition Date”), Fremont filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court. 9 Table of Contents Fremont continued to operate its business as a debtor-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court for nearly two years. On May 25, 2010, the Bankruptcy Court entered the Confirmation Order, which confirmed the Plan and became binding on all stockholders and creditors of Fremont on Effective Date. During Fremont’s nearly two-year period in bankruptcy, a number of important events occurred, including several material litigation settlements, which collectively provided the basis for Fremont to successfully reorganize itself and, with the confirmed Plan, provided an opportunity for all creditors and shareholders to obtain benefits. The material events that transpired during the bankruptcy proceeding are summarized below. Limitation on Transfer of Equity Interest in Fremont. On the Petition Date, Fremont filed certain first day motions, including one whereby Fremont sought to obtain an order from the Bankruptcy Court to limit certain transfers of beneficial ownership in Fremont’s equity securities. Fremont was concerned that certain sales or purchases of its common equity interests could reduce or eliminate the value of any NOLs under existing Section 382 of the Internal Revenue Code of 1986, as amended (the “Tax Code”), which limits a company’s ability to utilize its NOLs if it has undergone a change of ownership of more than 50 percentage points by one or more 5% shareholders within a three-year period. In order to preserve the value of its NOLs, Fremont sought an order from the Bankruptcy Court limiting and tailoring certain restrictions on the trading of Fremont’s common equity interest and requiring Fremont to receive advance notice of any proposed transfers that individually or in the aggregate could result in a change of ownership in excess of 5% of its outstanding equity as calculated pursuant to Section 382 of the Tax Code. The Bankruptcy Court granted the requested relief with an Order that was entered on June 19, 2008 authorizing the NOL transfer restrictions. CapitalSource Transaction. On June 23, 2008, in connection with Fremont’s Chapter 11 filing, Fremont filed a motion seeking an order from the Bankruptcy Court for Fremont to complete the CapitalSource Transaction. On July 17, 2008, and after providing notice to creditors of Fremont and FIL, the Bankruptcy Court approved Fremont’s motion for an order permitting Fremont to complete the CapitalSource Transaction. On July 25, 2008, Fremont completed the CapitalSource Transaction, which included the sale of a substantial portion of FIL’s assets, including all of its branches and the assumption of 100% of its deposits to CapitalSource Bank (“CapitalSource Bank”), a newly formed California industrial bank and indirect wholly-owned subsidiary of CapitalSource. CapitalSource Bank acquired (i) FIL’s entire retail network of 22 branch offices, including the assumption of leases; (ii) FIL’s participation interest in commercial real estate loans related to the iStar Transaction; (iii) real and personal property; (iv) cash; and (v) certain other assets of FIL, plus CapitalSource Bank assumed 100% of FIL’s deposits, which totaled approximately $5.2 billion (collectively, the “Banking Business”). FIL received a premium of approximately $161.7 million for the assumed deposits and transferred assets. The deposits and transferred assets represent a “disposal group” under generally accepted accounting principles in the United States of America (“GAAP”) and have been classified in the Consolidated Financial Statements as “discontinued operations” for all periods presented. See Note 19 – Discontinued Operations in the Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K for further information concerning the accounting treatment of the remaining assets and liabilities within discontinued operations. Surrender of FIL’s Charter and Name Change. Following the closing of the CapitalSource Transaction, FIL sought and obtained approval from the FDIC and the DFI to relinquish its federal deposit insurance coverage from the FDIC and surrendered its charter to the DFI. In conjunction with these activities, FIL’s name was changed to Fremont Reorganizing Corporation (“FRC”). As a result of the closing of the CapitalSource Transaction and the subsequent relinquishment of its FDIC deposit insurance coverage and California industrial bank charter, FRC ceased to be regulated by either the FDIC or the DFI and as such was no longer subject to the Orders. Second Settlement with Aurora Loan Services. In January 2009, Fremont entered into another Settlement Agreement and Mutual Release with LBB, LBHI and Aurora with respect to certain outstanding litigation and disputes (“Second Aurora Settlement”). On or about June 18, 2007, Aurora had filed suit against FIL, as master servicer or loan administrator on behalf of LBB, LBHI and the Trusts. The complaint alleged claims for repurchase, indemnification, unjust enrichment, and declaratory judgment claims involving approximately 85 subprime residential mortgage loans that were originated by FIL. The First Aurora Settlement did not address any outstanding claims made by Aurora on behalf of the Trusts. See “B. Pre-Bankruptcy Operations—2. 2008 Events” for information about the First Aurora Settlement. Such claims were settled by the Second Aurora Settlement. The terms of the Second Aurora Settlement provided for Fremont to pay $0.4 million to Aurora in January 2009. 10 Table of Contents Dismissal of Gerling Global Reinsurance Corporation of America Litigation Matter. On July 27, 2005, Gerling Global Reinsurance Corporation of America (“Gerling”) filed a lawsuit in Federal District Court (the “Court”) against Fremont arising out of a reinsurance treaty between Gerling and Fremont Indemnity Company, an indirect subsidiary of Fremont (“Fremont Indemnity”) alleging a number of claims, including, but not limited to fraud/intentional misrepresentation and concealment; breach of fiduciary duty; willful and wanton misconduct; and breach of contract for allegedly improper underwriting practices by Fremont Indemnity during 1998 and 1999. In October 2005, Gerling filed a First Amended Complaint (“FAC”) alleging similar claims. On January 11, 2007, the trial court issued an Order granting Fremont’s Motion for Summary Judgment and dismissed the entire case. Gerling Global appealed the Order to the Ninth Circuit Court of Appeals. On June 24, 2008, the Ninth Circuit Court of Appeals affirmed the trial court’s Order granting the Motion for Summary Judgment thereby terminating this matter. Management Changes. In September 2008, Messrs. Gordon and DePillo resigned from daily management duties of Fremont and FRC, but maintained their positions as members of the board of directors of both entities. Mr. Richard Sanchez assumed the role of Interim Chief Executive Officer and Interim President of Fremont and FRC. Mr. Sanchez had previously served as Fremont’s Executive Vice President and Chief Administrative Officer since November 2007. These changes followed the appointment of Albert S. Conly, a Senior Managing Director of FTI Consulting, Inc., as Chief Restructuring Officer of Fremont in August 2008. Settlement with Massachusetts Attorney General. In April 2009, Fremont entered into a conditional settlement agreement with the Office of the Attorney General of the Commonwealth of Massachusetts (the “Commonwealth”) with respect to resolving outstanding litigation and disputes (“Mass AG Settlement”) as described below. The Mass AG Settlement was approved by the Bankruptcy Court in May 2009. In October 2007, the Commonwealth had filed a lawsuit in Massachusetts Superior Court in Suffolk County (“Superior Court”) alleging that Fremont and FIL engaged in unfair or deceptive practices in connection with the origination and servicing of residential mortgage loans made to residents of Massachusetts (the “Massachusetts Action”). The lawsuit was brought on behalf of the Commonwealth and all such borrowers. The complaint sought injunctive relief, equitable relief and damages for such Massachusetts borrowers and civil penalties from Fremont and FIL. Beginning on February 25, 2008, Fremont and FIL operated under a preliminary injunction issued by the Superior Court, as subsequently modified on March 31, 2008, which enjoined Fremont and FIL from foreclosing on certain of its loans made to Massachusetts resident borrowers without FIL first obtaining the approval of the Superior Court and prevented Fremont and FIL from selling, transferring, or assigning any such Massachusetts residential mortgage loan unless certain conditions were met. The Commonwealth filed a proof of claim in the Bankruptcy Court against Fremont in the aggregate amount of $20.0 million. The Mass AG Settlement resulted in Fremont paying $10.0 million to the Commonwealth in June 2009, consisting of $1.0 million in consideration for release of the Commonwealth’s claim for civil penalties, $1.0 million in consideration for release of the Commonwealth’s claim for attorney costs and fees and $8.0 million in consideration for release of the Commonwealth’s claims for consumer compensatory damages and other relief. The Commonwealth’s proof of claim was satisfied by such payment. This matter has been completely settled. Settlement with California Insurance Commissioner. In April 2009, Fremont, FRC and FGCC entered into a Stipulation and Agreement with the State of California Insurance Commissioner (the “Commissioner”), as statutory liquidator of Fremont Indemnity Company, an indirect subsidiary of Fremont (“Fremont Indemnity”) and as statutory conservator of Fremont Life Insurance Company in Conservation, an indirect subsidiary of Fremont (“Life”) with respect to a global and integrated settlement and release of all claims and disputes among the parties, as described below (“CIC Stipulation”). The CIC Stipulation was approved by the Bankruptcy Court in May 2009 and it was further approved by the necessary state courts administering the liquidation of Fremont Indemnity thereafter. In June 2004, the Commissioner, as statutory liquidator of Fremont Indemnity, filed suit against Fremont alleging it improperly utilized certain NOLs allegedly belonging to Fremont Indemnity (the “NOL Case”). Between July 2004 and August 2005, a series of amended complaints were filed with the Superior Court of the State of California (the “Court”). Ultimately, the Court dismissed all the causes of action brought against Fremont; however, in February 2007, the Court of Appeals of the State of California (the “Court of Appeals”) reversed the Court’s decision and the case was sent back to the trial court for further proceedings. 11 Table of Contents In August 2004, the Commissioner filed an additional and separate complaint against Fremont on behalf of Fremont Indemnity as successor in interest to Comstock Insurance Company (“Comstock”), a former affiliate of Fremont Indemnity, which was subsequently merged into Fremont Indemnity. This case alleged similar causes of action regarding the utilization of the NOLs as well as assertions of improper transactions with other insurance subsidiaries and affiliates of Fremont Indemnity (the “Comstock Action”). Again, the Court dismissed the complaint, but the Court of Appeals reversed the decision. In February 2008, FIL was added as a defendant in both the NOL Case and the Comstock Action. Separately, in March 2006, the Commissioner requested that the Internal Revenue Service (“IRS”) issue a private letter ruling to resolve a dispute as to whether Fremont Indemnity and/or its subsidiaries could be considered as part of Fremont’s consolidated taxpayer group for federal tax purposes (the “Tax Consolidation Dispute”). The IRS issued a ruling on July 26, 2006 and, based upon such ruling, the Commissioner took the position that Fremont Indemnity and its subsidiaries should be included in Fremont’s consolidated taxpayer group. Fremont maintained its objection to such tax treatment. In March 2008, the Commissioner filed a third lawsuit in California state court asserting, on behalf of Fremont Indemnity, claims of ownership of substantial portions of certain artwork, including any related proceeds from the sale of such artwork, that at any time were in possession or control of Fremont or any of its affiliates. That lawsuit was removed to the Bankruptcy Court on July 11, 2008 (“Art Adversary Dispute”). As part of the Art Adversary Dispute, the Commissioner asserted ownership rights to such artwork and related proceeds and asserted claims against Fremont and four individuals who were then current or former employees of Fremont. In connection with the aforementioned actions, the Commissioner filed eight (8) proofs of claim with the Bankruptcy Court asserting against Fremont all of the claims set forth in the NOL Case, the Comstock Action, the Art Adversary Dispute, and the Tax Consolidation Dispute. Collectively, the liquidated amount of the claims asserted by the Commissioner exceeded $490.0 million, and there were further claims based upon various alleged unliquidated components. The CIC Stipulation provided for a global and integrated settlement and release of all of the claims and disputes arising out of or in connection with the NOL Case, the Comstock Action, the Art Adversary Dispute, and the Tax Consolidation Dispute. The financial terms of the CIC Stipulation called for Fremont and FRC to: (i) pay $5.0 million to the Commissioner during the quarter ended June 2009; (ii) agree to an allowance of a $5.0 million general unsecured non-priority claim for the Commissioner against Fremont, which was paid on the Effective Date plus interest of approximately $0.3 million; and (iii) transfer $4.1 million to the Commissioner from the funds held in escrow from the sale of certain of the Fremont’s artwork. The non financial terms of the CIC Stipulation included agreements to (i) deconsolidate Fremont Indemnity from the consolidated tax filings, (ii) transfer the stock of Life to the Commissioner for the benefit of Fremont Indemnity, (iii) dismiss disputes and claims related to the liquidation case of Fremont Indemnity, and (iv) exchange mutual releases among the parties. These matters have been completely settled. Settlement with Enron. In April 2009, Fremont entered into a stipulation and agreement with The Enron Creditors Recovery Corporation (“ECRC”), as representatives of Enron’s bankruptcy estate, with respect to resolving outstanding litigation and disputes (the “Enron Settlement”). The Enron Settlement was approved by the Bankruptcy Court in June 2009. In November 2003, the ECRC filed voidable preference and fraudulent conveyance actions seeking the return of money from Fremont for the redemption of Enron commercial paper prior to maturity and during the preference period. The ECRC filed a proof of claim in the Bankruptcy Court against Fremont in the aggregate amount of approximately $25 million. The Enron Settlement provided for the allowance of a $4.0 million general unsecured claim in favor of the ECRC against Fremont, which would be deemed satisfied in full upon the receipt of $2.0 million in payments, which was paid on the Effective Date. 12 Table of Contents This matter has been completely settled. Rampino D&O Case Settlement. On May 15, 2009, Fremont entered into a trilateral stipulation and agreement (the “Rampino Stipulation”) with seven former officers and directors of Fremont and/or Fremont Indemnity (collectively, the “Rampino Defendants”) and the Commissioner, as statutory liquidator of Fremont Indemnity, to settle the outstanding litigation between the Rampino Defendants and the Commissioner and to resolve fifteen Proofs of Claim filed in the Bankruptcy Court asserting liquidated damage amounts that in the aggregate exceeded $27.0 million, and that contained substantial contingent and unliquidated components which were filed by the Rampino Defendants in Fremont’s bankruptcy proceedings. The Rampino Stipulation was approved by the Bankruptcy Court in June 2009. On October 12, 2006, the Commissioner filed a First Amended Complaint in the Los Angeles Superior Court against the Rampino Defendants that alleged the Rampino Defendants breached their fiduciary duties by allowing Fremont Indemnity to engage in an inappropriate underwriting scheme that caused injury to Fremont Indemnity’s reinsurers, which in turn injured Fremont Indemnity by settlements it made with those reinsurers (the “Rampino D&O Case”). Although neither Fremont nor any of its affiliates were defendants in the Rampino D&O Case, there was a possibility that Fremont would have indemnification obligations owed to some or all of the Rampino Defendants pursuant to Fremont’s governing documents and applicable state law. After Fremont filed its bankruptcy petition, each of the Rampino Defendants filed one or more proofs of claim with the Bankruptcy Court based upon, among other things, the theory that Fremont was liable to indemnify each of the Rampino Defendants for any settlement amounts or judgment that may be entered against the Rampino Defendants in the Rampino D&O Case. As a result of the Rampino Stipulation, Fremont paid$22.0 million on the Effective Date. In addition, Messrs. Bailey, Rampino, McIntyre, and Meyers’ received distributions from Fremont on the Effective Date totaling approximately $2.9 million, $3.5 million, $3.2 million and $1.4 million, respectively, on account of their interests in the Fremont General Corporation Supplemental Executive Retirement Plan, as amended (“SERP”), or SERP II, as amended (collectively, the “SERP Plans” and the payments thereto are collectively referred to as the “SERP Payments”). Fremont used its cash resources to make the SERP Payments on the Effective Date, but it recovered a similar amount of proceeds from the liquidation of the assets in the underlying SERP Plans shortly thereafter. In consideration of the aforementioned payments made to Messrs. Bailey, Rampino, McIntyre, and Meyers by Fremont, each provided releases to Fremont and FRC related to their proofs of claims filed for wages and other claims filed in Fremont’s bankruptcy proceeding. These matters have been completely settled. Relocation of Corporate Headquarters. Effective June 22,2009, Fremont’s principal corporate executive office was relocated from Brea, California to its company-owned building in Anaheim Hills, California. In conjunction with this relocation, Fremont recognized a $4.2 million loss for exit and restructuring costs, which represented the net book value of the net fixed assets and leasehold improvements associated with the Brea location. Additionally, Fremont paid a $0.7 million termination fee to its landlord. Dismissal of FIL in Class Action Suit by NAACP. In August 2009, FIL was voluntarily dismissed from a class action suit. On July 11, 2007, the National Association for the Advancement of Colored People filed a lawsuit seeking class certification in United States District Court, Central District of California, against FIL and several other large home mortgage loan originators, alleging discriminatory lending practices. The lawsuit sought injunctive relief and attorney fees, but not monetary damages, to enjoin defendants from the alleged discriminatory practices and to modify their conduct to comport with the law. There was no financial impact to Fremont. Settlement with The Bank of New York. In August 2009, Fremont entered into a Final Stipulation and Agreement of Payment, Settlement and Release of Certain Claims with The Bank of New York (“BONY”) with respect to resolving outstanding litigation and disputes (“BONY Settlement and Release”). The BONY Settlement and Release was approved by the Bankruptcy Court in September 2009. In December 2003, BONY filed a complaint against Fremont in the United States District Court for the Central District of California, Los Angeles Division seeking return of approximately $14 million transferred from certain custodial accounts placed with BONY. Those accounts identified the Superintendent of the New York State Department of Insurance as beneficiary. BONY filed a proof of claim in the Bankruptcy Court against Fremont of approximately $20.1 million. 13 Table of Contents The BONY Settlement and Release provided for the allowance of a $10.0 million general unsecured claim in favor of BONY against Fremont, which would be deemed satisfied in full upon the receipt of a payment of $7.0 million, which was paid on the Effective Date. This matter has been completely settled. Repurchase Settlements. As part of Fremont’s bankruptcy case, several settlements with various institutional trustees that had asserted repurchase claims against FRC were achieved. These settlements were all approved by the Bankruptcy Court. In connection with Fremont’s subprime residential real estate mortgage origination activities conducted through FIL, Fremont entered into whole loan purchase and sale agreements with various larger and nationally known financial institutions and other Wall Street firms pursuant to which, upon transfer, FIL’s mortgages were pooled and sold into the broader capital markets during the period from 2002 through 2007. Generally, such transfers were accomplished by way of securitization transactions or whole loan sales. In both scenarios, FIL would from time to time enter into contracts, often called a Mortgage Loan Purchase Agreement (a “MLPA”), under which FIL would become obligated to “repurchase” the transferred mortgages based on certain breaches of representations or warranties made with respect to the transferred loans, including but not limited to FIL’s origination process, as well as loans experiencing early payment defaults. The types of disputes regarding purported breaches of mortgage-based representations and warranties, as well as the resulting damages, if any, are highly fact-intensive. Given the high turnover among institutional purchasers of residential real estate loans and securitized products and the difficulties in providing the necessary proof to support each claim, as well as the highly factual nature of the reliance and damages issues raised by repurchase disputes, most of such claims are resolved without litigation through negotiated settlements. As of the date of filing this Comprehensive Form 10-K, Fremont, and now Signature, has been named in two lawsuits which sought to require, among other things, the repurchase of underlying loans; one of these lawsuits was voluntarily dismissed by the repurchase claimant and the other was settled before trial. During Fremont’s bankruptcy proceedings, significant settlements resolving alleged repurchase claims were negotiated with multiple trustees on behalf of various investors. These settlements not only were consistent with the economics of FIL’s prior repurchase claim settlements, but also avoided complex confirmation litigation between these trustees and Fremont, or, potentially the plan proponents involved in Fremont’s bankruptcy proceedings. From the Petition Date through December 31, 2008, Fremont entered into seven settlement agreements and paid approximately $37.3 million with respect to these settlements over such period. During the fiscal year ending December 31, 2009, Fremont entered into three settlement agreements and paid approximately $1.3 million with respect to these settlements over such period. From January 1, 2010 and through the Effective Date, Fremont entered into three settlement agreements and paid approximately $28.3 million with respect to these settlements over such period. Fremont established, and Signature continues to maintain, a loan repurchase reserve based on management’s assessment of both known and unknown repurchase claims. Management estimates the likely range of Fremont’s potential loan repurchase liability based on an number of factors, including, but not limited to, the timing of such claims given when the loan was originated; the quality of the counterparties’ documentation supporting such claims; the number and involvement of cross defendants, if any, related to such claims; and a time and expense estimate if a claim were to result in litigation. After considering such factors, and evaluating them against prior settlement rates achieved by Fremont for similar matters, management established a liability related to such potential loan repurchase obligations, which amounted to $37.2 million as of December 31, 2009, compared to $53.0 million and $100.4 million at December 31, 2008 and 2007, respectively. Actual results could differ from estimates as changing facts and circumstances could cause an increase or decrease in such repurchase reserves in future periods. See Note 19 — Discontinued Operations in the Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K and “Risk Factors” in Item 1A of this Comprehensive Form 10-K. Subsequent to the Effective Date, Signature has not entered into any settlement agreements, nor has it made any payments related to repurchase claims. At December 31, 2010, the loan repurchase reserve was $8.9 million. 14 Table of Contents Extension of NOL Carryback Period. On November 6, 2009, President Obama signed into law the Worker, Homeownership, and Business Assistance Act of 2009 (“WHBAA”), which further expanded the five-year NOL carryback provisions that were initially expanded under the American Recovery and Reinvestment Act of 2009 (“ARRA”). This new law allowed businesses to carryback either their 2008 or 2009 NOL to claim refunds of taxes paid within the prior five years. Under ARRA, only small businesses, as defined in ARRA, were permitted to elect a five-year NOL carryback. Fremont did not qualify as a “small business” under ARRA and was restricted to a two-year carryback provision. As a result of the WHBAA, Fremont, which filed a consolidated federal corporate income tax return, was permitted to elect up to a five-year carryback of its NOLs incurred in either 2008 or 2009. Accordingly, Fremont made such an election for the NOLs generated in 2008, and recorded an income tax benefit of $24.8 million for the estimated tax refund in the fourth quarter of 2009. After giving effect to the five-year carryback of the 2008 NOL and all NOL carrybacks from prior tax years, Fremont estimated that the remaining federal and state NOL carryforward for its consolidated tax group was approximately $781.1 million and $924.3 million, respectively, as of December 31, 2009. The NOL carryforward may be used to offset future federal tax obligations, if any, of the Company. The amount of the NOL carryforward is an estimate which may change based upon various factors, including audits by the IRS of subsequent open tax years. See “Risk Factors” in Item 1A of this Comprehensive Form 10-K. In October 2010, the Company received $24.4 million, net of $0.4 million of other potential tax liabilities, relating to the 2008 carryback. Subsequently, in February 2011, the IRS notified the Company that the $24.8 million refund was subject to review by the Congressional Joint Committee on Taxation and a request was made on the Company for certain information regarding the refund. See “D. Recent Developments—2. Post Emergence Events.” and Item 5 of this Comprehensive Form 10-K and Note 9 – Income Taxes in the Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K for additional discussions of the Company’s NOLs. Settlement with Federal Insurance. On May 7, 2010, Fremont and FRC entered into a Settlement Agreement and Release with Federal Insurance Company (“Federal”), which related to Federal’s obligations to indemnify Fremont and FRC’s liabilities in connection with the Massachusetts Action as well as certain other lawsuits to settle an adversary proceeding between Fremont and Federal. Pursuant to the terms of the Settlement Agreement and Release, Federal agreed to pay Fremont approximately $2.9 million (the “Settlement Payment”) which, together with other amounts previously paid by Federal to Fremont (during 2009 and earlier in 2010), equaled the policy limits of $10.0 million. In June 2010, Fremont received the Settlement Payment and the parties executed and filed a stipulation with the Bankruptcy Court dismissing with prejudice the action against Federal, and all claims asserted therein. D. RECENT DEVELOPMENTS General. Aside from the previously discussed Bankruptcy matters that occurred after December 31, 2009, the Company underwent a number of changes in 2010, particularly as of the Effective Date, and experienced a number of corporate events subsequent to the Effective Date, which, although occurring after December 31, 2009, are believed to be material for inclusion in this Comprehensive Form 10-K. 1.Events Associated with Emergence from Chapter 11 Bankruptcy Proceedings On May 25, 2010, the Bankruptcy Court entered the Confirmation Order confirming the Plan, as amended on June 9, 2010, which was binding on all stockholders and creditors of Fremont on the Effective Date. The Confirmation Order provided for a number of material transactions and events as summarized below. Consolidations of Fremont Subsidiaries. On the Effective Date, Fremont completed a two step merger transaction in which FGCC merged with and into Fremont (the “FGCC Merger”) and then FRC merged with and into Fremont (the “FRC Merger”), with Fremont as the surviving corporation in both mergers. The FGCC Merger was consummated in accordance with the terms and conditions of the Plan of Merger between Fremont and FGCC dated June 11, 2010 (the “FGCC Merger Plan”), and the FRC Merger was consummated pursuant to the Plan of Merger between Fremont and FRC dated June 11, 2010 (“FRC Merger Plan”). Pursuant to the Confirmation Order, the new members of the Board of Directors and shareholders of Fremont, now known as Signature, were deemed to approve and adopt both the FGCC Merger Plan and the FRC Merger Plan in accordance with Nevada law. Following the consummation of the FGCC Merger and the FRC Merger on the Effective Date, the assets of FGCC and FRC became the assets of Signature and any existing liabilities of FGCC and FRC, any guarantees by FGCC or FRC of any obligation of Fremont and any joint and several liabilities of FGCC and FRC became obligations of Signature. All of the stock of FGCC and FRC was canceled and all intercompany claims and obligations of Fremont, FGCC and FRC were eliminated. 15 Table of Contents Distributions. Pursuant to the Plan, on the Effective Date, Signature paid claims aggregating approximately $280.8 million to satisfy Allowed Claims, as defined in the Plan, and which are identified in the table below (dollars in thousands): (Dollars in thousands) Distribution Amount Class 1 (Allowed secured claims) $ 8 Class 2 (Priority non-tax) — Class 3A (Non-note general unsecured creditors) Class 3B (Senior Notes) Class 3C (TOPrS) Total $ In addition to the Allowed Claims identified above, the Company paid an additional $2.7 million on the Effective Date in professional fees to five firms involved in Fremont’s Bankruptcy Case. The five professional firms had filed aggregate claims of approximately $4.9 million with the Bankruptcy Court. Signature is engaged in discussions with these professional firms regarding the additional amounts claimed. See “D. Recent Developments—2. Post Emergence Events.” Signature Common Stock Investment, Warrants Issuance and Registration Rights. Pursuant to the Plan, a series of accredited investors including several of Signature’s Executive Officers and members of the Board of Directors: Craig Noell, Kenneth Grossman, John Nickoll, Robert Peiser, and Robert Schwab, as well as Richard Rubin, a former Board of Director member(the “Signature Investors”) purchased an aggregate of 12.5 million shares of Signature’s common stock for an aggregate of $10 million in cash pursuant to the terms of subscription agreements between the Company and each of the Signature Investors. In accordance with the Plan, Signature’s common stock was issued and sold to the Signature Investors without registration in reliance on the exemption set forth in Section 4(2) of the Securities Act of 1933, as amended (“Securities Act”). Additionally, pursuant to the Plan, Signature issued warrants to purchase an aggregate of 15 million shares of Signature’s common stock (the “Warrants”) to Signature Group Holdings, LLC, an investment management company owned by Craig Noell and Kyle Ross; Kenneth Grossman; and NWRA Capital Partners LLC (collectively, the “Warrant Investors”) for an aggregate cash purchase price of $300,000. The Warrants have a term of 10 years and an exercise price of $1.03 per share. The Warrants vest 20% on the Effective Date and 20% in annual installments until the Warrants are fully vested on the fourth anniversary of the Effective Date. The $300,000 purchase price for the Warrants is payable as the Warrants vest. Accordingly, the Warrant Investors paid an aggregate amount of $60,000 on the Effective Date and will pay $60,000 in the aggregate on each subsequent vesting installment. The Warrants were issued to the Warrant Investors without registration in reliance on the exemption set forth in Section 4(2) of the Securities Act. The Warrants include customary terms that provide for certain adjustments of the exercise price and the number of shares of common stock to be issued upon exercise of the Warrants in the event of stock splits, stock dividends, pro rata distributions and certain fundamental transactions. In addition, the Warrants are also subject to “full ratchet” anti-dilution protection. This anti-dilution provision provides that if Signature issues new shares of common stock during the term of the Warrants at a per share purchase price of less than the $1.03 exercise price of the Warrants, then the exercise price of the Warrants will be automatically reduced to the lowest per share purchase price of any shares of common stock issued during the term of the Warrants. Certain securities issuances by the Company will not trigger this full ratchet protection. The Warrants were valued at $5.1 million as of the Effective Date using a lattice option pricing model and are carried as a liability on the Company’s financial statements. In connection with the closing of the issuance and sale of the Signature common stock and the Warrants, Signature, the Signature Investors and the Warrant Investors entered into a registration rights agreement (the “Registration Rights Agreement”). Under the Registration Rights Agreement, Signature is required to use commercially reasonable efforts to register the resale of the shares of common stock issued to the Signature Investors and issuable to the Warrant Investors upon the exercise of Warrants in accordance with the requirements of the Securities Act pursuant to a resale shelf registration statement on Form S-3 or Form S-1, if the Company is not eligible to use Form S-3. The earliest that we would be eligible to have any such registration statement declared effective by the Commission is the date on which we achieve compliance with all of our Exchange Act reporting obligations. Regardless of when any such registration statement is filed or declared effective, the shares of common stock issued to non-affiliate Signature Investors (but not the shares issuable upon a cash exercise of the Warrants) may be resold immediately and without restriction in reliance upon Rule 144 promulgated under the Securities Act to the extent such safe harbor provision is available. 16 Table of Contents Amended and Restated Articles and Amended and Restated Bylaws. Pursuant to the Plan,Signature adopted its Amended and Restated Articles of Incorporation, which, among other things, changed the corporation name to Signature Group Holdings, Inc., and its Amended and Restated Bylaws, which were effective as of the Effective Date. The Amended and Restated Articles of Incorporation also changed the par value of each share of Signature’s common stock from $1.00 per share to $0.01 per share. Additionally, the number of authorized shares of Signature’s common stock and preferred stock was increased to 190,000,000 and 10,000,000, respectively. In order to preserve certain tax benefits of Signature, Signature’s Amended and Restated Bylaws impose certain restrictions on the transfer of Signature’s common stock and other equity securities (the “Tax Benefit Preservation Provision”). The Tax Benefit Preservation Provision established a trading restriction on any holders of five percent or more of Signature’s common stock in order to reduce the risk that any change in ownership might limit the Company’s ability to utilize the NOLs under Section 382 of the Tax Code. The transfer restrictions apply until the earlier of (i) the repeal of Section 382 of the Tax Code, or any successor statute if Signature’s Board determines that the Tax Benefit Provision is no longer necessary to preserve the tax benefits to Signature; (ii) the beginning of a taxable year of Signature in which Signature’s Board determines that no tax benefits may be carried forward; or (iii) such other date as the Signature Board shall fix in accordance with the Amended and Restated Bylaws. For additional information, see “Tax Attribute Preservation Provision” in Item 5 of this Comprehensive Form 10-K. Management Agreement. Pursuant to the Plan, Signature entered into the Interim Management Agreement on June 11, 2010 with SCA, certain principals of whom subsequently became affiliated with Signature as members of our executive management team. See “New Management Team and Board of Directors” below. Under the Interim Management Agreement, SCA acts as the investment adviser to Signature and manages the assets of Signature, including Signature’s legacy assets and operations, subject to the supervision of Signature’s Board of Directors. SCA will also arrange for any acquisition of any equity or debt financing by Signature, subject to the approval of the Board. The Interim Management Agreement was to remain in effect until the earlier of the date Signature and SCA enter into a long-term management agreement or December 31, 2010. However, pursuant to the Interim Management Agreement, since Signature and SCA did not execute a long-term management agreement by December 31, 2010, the term automatically extends for successive one-year terms subject to it being approved at least annually by the vote of the Board or by the vote of a majority of the outstanding voting securities of Signature. The Interim Management Agreement may be terminated upon sixty (60) days’ written notice (i) by the vote of a majority of the outstanding securities of Signature, (ii) by the vote of Signature’s Board or (iii) by SCA. Signature’s Board of Directors continues to evaluate the external management structure that is currently in place with SCA, as well as alternative management structures that may be available to Signature. Under the Interim Management Agreement, SCA receives as compensation for its services $525,000 per calendar quarter or such other amount based on the determination of the Board and the consent of SCA (the “Management Fee”) paid in advance of each quarter, which is intended to cover the commercially reasonable operating expenses to be incurred by SCA in its management of Signature. SCA will refund the portion of the Management Fee that exceeds its actual expenses or apply such excess to the subsequent period, if applicable. Signature will bear all other costs and expenses of its operations and transactions. For the period June 12, 2010 through June 30, 2010, Signature paid SCA a pro-rated portion of the quarterly Management Fee. In total, for the fiscal year ended December 31, 2010, Signature paid SCA $1.3 million under the Interim Management Agreement, of which $0.2 million was in excess of the expenses incurred by SCA and therefore will be credited against Management Fees in 2011. As the investment adviser for Signature, SCA may enter into sub-advisory agreements with other investment managers to assist SCA in fulfilling its responsibilities under the Interim Management Agreement. SCA may engage in any other business or render similar or different services to other parties who have a similar investment objective as Signature so long as SCA’s services to Signature are not impaired thereby. Any manager, partner, officer or employee of SCA who is or becomes a director, officer and/or employee of Signature and acts as such in any business of Signature shall be deemed to be acting in such capacity solely for Signature, and not as a manager, partner, officer or employee of SCA or under the control or direction of SCA, even if paid by SCA. At the date of this filing, the partners of SCA that are directors and/or officers of Signature include Craig Noell, our Chief Executive Officer, Kenneth Grossman, our Executive Vice President, and Kyle Ross, our Executive Vice President and interim Chief Financial Officer. In addition, David Collett, our Senior Vice President and Treasurer, who was hired in March 2011, is an employee of SCA. The Interim Management Agreement also limits the liability of, and provides indemnification for, SCA and its affiliates for certain actions taken or omitted in connection with the performance of its duties under the Interim Management Agreement. 17 Table of Contents Under the Interim Management Agreement, SCA has agreed to limit the base salaries for each of Craig Noell, Kenneth Grossman, Thomas Donatelli and Kyle Ross (collectively, “SCA Executives”) to $150,000 per annum for such professional’s services to Signature from the Effective Date through December 31, 2010 and for each automatic extension thereof. The Signature Board may approve bonuses to the SCA Executives directly or pursuant to Signature’s incentive plans as in effect from time to time, if any. Fremont Senior Management and Board of Directors. In connection with Fremont’s emergence from bankruptcy proceedings its senior executive officers, including Richard A. Sanchez, Interim President and Chief Executive Officer, Thea K. Stuedli, Executive Vice President and Chief Financial Officer and Donald E. Royer, Executive Vice President and General Counselgave notice of their respective resignations on June 4, 2010. The resignations of Mr. Sanchez and Ms. Stuedli became effective July 5, 2010. Subsequent to the effective date of his resignation, Mr. Sanchez continued to provide management services to Signature and was paid a monthly fee of $50,000 from July through September 2010. Mr. Royer delayed effectiveness of his resignation until October 2010 and assumed the roles of interim acting Chief Operating Officer and interim acting Chief Legal Officer of Signature during this interim period. On December 27, 2010, Signature entered into a Separation, Consulting and Mutual Release Agreement with Mr. Royer (the “Royer Separation Agreement”). Under the Royer Separation Agreement, in return for, among other things, mutual releases between the parties, Mr. Royer received $124,000 for consulting services for the period October 2, 2010 through December 31, 2010, reimbursement of legal expenses incurred, and severance payments totaling $500,000, which shall be paid in four equal quarterly installments on January 1, 2011, April 1, 2011, July 1, 2011 and October 1, 2011. The Royer Separation Agreement also provides for terms upon which Mr. Royer may in the future be called upon to provide Signature with consulting services in a capacity as an independent contractor. With respect to Mr. Sanchez and Ms. Stuedli, their resignation notices included the identification of potential claims for certain compensation and related benefits pursuant to their respective employment agreements with Fremont and FRC. Signature does not agree with the position taken by the aforementioned former executive officers and intends to dispute any such claims if ultimately made against the Company. In accordance with the Plan and the Confirmation Order, the members of Fremont’s Board of Directors: (i) Stephen H. Gordon, (ii) David S. DePillo, (iii) Richard A. Sanchez, (iv) Barney R. Northcote, (v) Mark E. Schaffer, and (vi) Robert J. Shackleton, each tendered their resignation from the Boards of Fremont, FGCC and/or FRC, and/or their respective subsidiaries, with such resignations effective at 12:01 a.m. on the Effective Date. New Management Team and Board of Directors. Signature emerged from bankruptcy proceedings with a new Board of Directors and, in conjunction with the resignations of Fremont’s senior executive officers, a new management team. Our new management team and Board of Directors are made up of an experienced and seasoned group of financial and operating professionals who have extensive experience to implement Signature’s new business plan. Executive Officers. Signature’s executive officers, including Messrs. Noell, Grossman, Ross and Collett are partners or employees at SCA, our investment manager. Set forth below is each executive officer’s biographical data and additional information concerning the experience, qualifications, attributes and skills of each executive officer. Craig Noell and Kenneth Grossman are also members of our Board of Directors. Craig Noell (48): Mr. Noell is President, Chief Executive Officer, and a Director of Signature and is also a member of the Executive Committee. Additionally, Mr. Noell is a Managing Director at SCA. Mr. Noell co-founded Signature Capital Partners, a special situation investment firm in 2004. He brings to Signature over 25 years experience in corporate finance, investing banking, and special situation investing with Goldman Sachs, Wells Fargo Foothill, Security Pacific, Barclays and Murphy Noell Capital. At Murphy Noell, he was involved in over 50 corporate finance transactions including traditional M&A, distressed M&A, capital raises, recapitalizations and restructurings. Previously, as a member of the distressed investing area at Goldman Sachs, Mr. Noell founded and ran Goldman Sachs Specialty Lending, investing Goldman’s proprietary capital in special situations opportunities. At Wells Fargo Foothill (“Foothill”) Mr. Noell directed the firm’s New York and Los Angeles business development teams and was involved in numerous recapitalizations/ restructurings, debtor in possession loans and plan of reorganization financings. Mr. Noell was also involved in establishing multiple joint venture relationships including the acquisition of the loan portfolio of Home Savings of Alaska from the FSLIC, a joint venture with Ansley Associates to provide specialized financing to the resort industry and a joint venture relationship with Ozer to form Paragon Retail Finance which was subsequently acquired by Wells Fargo and is now the second largest asset based lender to the retail trade. Mr. Noell holds a B.S. from the Wharton School of Business at the University of Pennsylvania. 18 Table of Contents Kenneth Grossman (55): Mr. Grossman is an Executive Vice President and Director of Signature and is also a member of the Executive Committee. Additionally, Mr. Grossman is a Managing Director at SCA. As a highly experienced investor specializing in troubled and distressed credit products, Mr. Grossman brings a demonstrated track record of selecting profitable investments and actively participating in the financial and operational restructuring of target companies. Prior to joining Signature, Mr. Grossman served as a Managing Director at Ramius, LLC, a $3 billion multi-strategy fund, where he managed a $300 million distressed credit portfolio and a group of five experienced investment professionals. Prior to that, he oversaw distressed debt and special situations portfolios at Del Mar Asset Management, LP, an $800 million multi-strategy fund, and Alpine Associates LP, a risk arbitrage firm. Mr. Grossman has also been affiliated with Balfour Investors Inc. and the Recovery Group, LP, where he began investing in distressed situations. Mr. Grossman began his career as an attorney with Shea & Gould specializing in bankruptcy, creditor’s rights and commercial litigation. Mr. Grossman has also served on the Board of Directors of e-Lottery, Inc. (Chairman), Evercom Systems, Texas-New Mexico Power, Inc., and Roberts Consolidated Industries (Chairman). Additionally, he has served on numerous official and unofficial creditor and shareholder committees. Mr. Grossman holds a J.D. from George Washington University and a B.A. from Trinity College in Connecticut. Kyle Ross (34): Mr. Ross is Executive Vice President, Interim Chief Financial Officer and Assistant Secretary of Signature. Mr. Ross also serves as a Managing Director at SCA. Mr. Ross co-founded Signature Capital Partners with Mr. Noell in 2004 and since then has been directly involved in all of Signature Capital’s transactions, including playing an active role in structuring, underwriting, closing and managing the exit of transactions. Mr. Ross previously spent over four years with the investment banking firm Murphy Noell Capital where he worked with Mr. Noell and was directly involved in over 25 transactions including both healthy and distressed capital raises, M&A transactions, and debt restructuring. He was also responsible for managing the firm’s analyst and associate staff. Mr. Ross holds a B.S. and a B.A. from the Haas School of Business at the University of California, Berkeley. David Collett (51): Mr. Collett is Senior Vice President and Treasurer of Signature. Mr. Collett has over 25 years of experience in the financial services industry having served as a Chief Financial Officer for Jackson National Life Distribution for 3 years, Chief Financial Officer for LPL Financial Services for 4 years, and Chief Financial Officer of UNX, LLC for 3 years. Mr. Collett also served as an Executive Vice President for Countrywide Financial Corporation for 2 years and has held senior management positions with a number of other financial services companies. Earlier in his career, Mr. Collett served as an Audit manager with Coopers & Lybrand. Mr. Collett holds an MBA in Finance and B.S. in Accounting from Golden Gate University and has been a Certified Public Accountant since 1989. Board of Directors. Pursuant to the Plan, on the Effective Date, Signature increased the size of its Board of Directors to nine (9) members and appointed Michael Blitzer, Kenneth Grossman, John Koral, Norman Matthews, John Nickoll, Craig Noell, Robert Peiser, Richard Rubin and Robert Schwab as new members of the Board of Directors (the “New Directors”). In January 2011, Norman Matthews tendered his resignation as a board member. In February 2011, Richard Rubin tendered his resignation as a board member. In April 2011, the Board of Directors appointed two new members, Deborah Hicks Midanek and Steven Gidumal, to fill the aforementioned two vacancies on the Board. Additionally, Signature’s Board of Directors increased the size of the Board to ten (10) members and appointed Patrick E. Lamb to fill the vacancy created by the Board’s expansion to ten (10) members. Subsequent to the expansion of the Board of Directors to ten (10) members, in April 2011, Michael Blitzer tendered his resignation as a board member, resulting in the current size of the board sitting at nine (9) members. Aside from Craig Noell and Kenneth Grossman, the other seven members of our Board of Directors are considered “independent” under both the NYSE and the NASDAQ Stock Market “Independence Rules.” Set forth below is each director’s biographical data and additional information concerning the experience, qualifications, attributes and skills that each director possesses, other than Messrs. Noell and Grossman whose information is set forth above in “Executive Officers.” 19 Table of Contents John Nickoll (76): Mr. Nickoll currently serves as the Chairman of the Board of Signature. Mr. Nickoll is also a member of the Governance, Nominating and Compensation Committee and Executive, Legal and Risk Management Committees. Mr. Nickoll has over 40 years experience in the commercial finance industry including over 30 years as founder and co-CEO of Foothill Group, Inc. (“FGI”) and its commercial finance subsidiary Foothill Capital Corporation (“FCC”). From its founding in 1973, FCC successfully grew to become, for many years, the nation’s largest independent commercial finance company. FCC was a pioneer in purchasing distressed commercial debt from major money center banks in the mid-1980s. FCC later financed the expansion of this business through limited partnerships backed by major pension and institutional investors. Mr. Nickoll remained CEO of commercial finance lending operations, including Wells Fargo Foothill and Wells Fargo Business Credit after FGI was acquired in 1995 by Norwest Corporation, which subsequently was acquired by Wells Fargo. Mr. Nickoll holds a B.A. from Brown University and a J.D. from University of Michigan Law School. Robert Peiser (63): Mr. Peiser currently serves as Vice Chairman of the Board of Signature and is also the chairman of the Audit Committee and chairman of the Executive, Legal, and Risk Management Committees. Mr. Peiser has successfully financed, restored profitability to, or otherwise created value in a large number of companies in a variety of industries. Mr. Peiser formerly served as Chairman and CEO of Omniflight, Inc., a Dallas-based, private helicopter air rescue company. Previously, Mr. Peiser served as President and CEO of Imperial Sugar Company (NASDAQ: IPSU), a Houston-based refiner and marketer of sugar products to retail, foodservice and industrial customers. At Imperial Sugar Company, Mr. Peiser was responsible for creating a strong balance sheet from a distressed situation, rationalizing capacity and creating value-added margins in a commodity product through innovative brand strategies. Mr. Peiser’s career also includes operating roles in a wide variety of turnarounds and industries including transportation services, food processing, retailing, distribution and telecommunications. Mr. Peiser served as Executive Vice President and Chief Financial Officer of St. Louis-based Trans World Airlines, Inc. (“TWA”) where he was widely credited with being the architect of its successful 1995 financial restructuring. Mr. Peiser has and continues to serve on the Board of a number of public companies including Solutia Inc., where he is chairman of the Nominating and Governance Committee and a member of the Risk Committee and Team Inc., where he is a member of the Compensation Committee and the Executive Committee. Additionally, Mr. Peiser has and continues to serve on the Board of a number of private companies and is the immediate past Chairman of the TriCities (Houston) Chapter of the National Association of Corporate Directors. Mr. Peiser also serves on the Board of Overseers at Rice University’s Jones Graduate School of Business. Mr. Peiser holds a B.A. in Economics from the University of Pennsylvania and an MBA in finance from Harvard Business School. John Koral (52): Mr. Koral currently serves as a Director of Signature and is also the chairman of the Governance, Nominating, and Compensation Committee and a member of the Audit Committee. Mr. Koral has been an active investor in asset-based loans for the past eighteen years. Mr. Koral is a Senior Vice President responsible for managing the lending operations of US Capital, Incorporated, an asset-based private lender with a current loan portfolio of approximately $30 million. In that capacity, Mr. Koral is actively involved in resolving borrower defaults and overseeing related legal proceedings in default scenarios. Mr. Koral also participates in all of the firm’s efforts to raise capital, including private participations, general capitalization, subordinated notes and institutional lines of credit. Mr. Koral is also involved in the development of commercial land and building projects, having overseen more than $100 million in construction since 1982. Previously, Mr. Koral served as President of Apex Mechanical Services. Mr. Koral holds an Associate’s Degree in Mechanical Engineering from Alfred State University with a minor in Business Administration. Robert Schwab (48): Mr. Schwab currently serves as a Director of Signature and is also a member of the Governance, Nominating, and Compensation Committee and the Executive, Legal and Risk Management Committees. Mr. Schwab is a successful entrepreneur with over 30 years of experience in business operations and management. Mr. Schwab is also an experienced investor in distressed equipment assets. Mr. Schwab is the former owner and CEO of Schwab Sales, Inc., a heavy-duty construction equipment rental company that was sold to a private equity firm in 2006. As such, Mr. Schwab has extensive expertise in the construction trade for private and public works, hard asset lending, construction collections, litigation assessments, asset valuation and liquidation. Mr. Schwab holds a B.S. in Business from the University of Southern California. 20 Table of Contents Deborah Hicks Midanek (56): Ms. Midanek has served as the President of Solon Group, a business development firm which provides turnaround services and strategic advice to organizations in transition, since 2004. Prior to that time, she held several positions with Glass and Associates, Inc., a turnaround management firm, including President and Chief Operating Officer from 2003 to 2004, and Managing Principal from 2000 to 2003. Prior to 2000, Ms. Midanek held various executive positions with Alix Partners, Inc., Solon Asset Management, L.P., Drexel Burnham Lambert, Inc. and Bankers Trust Company. Ms. Midanek currently serves as a director of HCC Insurance Holdings, Inc. and from 2004 to 2009, she served as a director of Mississippi Phosphates, Inc. where she served as Chairman of its Nomination, Corporate Governance, and Compensation Committee. Over the course of her career, Ms. Midanek has served as a director of 11 other corporations, both public and private, and has served as board chairman as well as chairman and member of audit, compensation, nominating, corporate governance, human resources, special independent, strategic planning, and member of risk committees. Ms. Midanek holds an A.B. from Bryn Mawr College and an M.B.A. from the Wharton School at the University of Pennsylvania. Steven Gidumal (53): Mr. Gidumal has served as the founder, President and Portfolio Manager for Virtus Capital, a firm based in Orlando, Florida, since its launch in 2004. Virtus Capital invests in the securities of companies in distressed and restructuring situations, including a variety of real estate and financial institutions. From 2006 to 2008, Mr. Gidumal also served as Co-Portfolio Manager of Resurgence Asset Management, a distressed fund based in New York City, which was ranked the # 1 distressed fund in the country by Hedge Fund Research, Inc. (HFRI) during his tenure. Mr. Gidumal was formerly an investment banker with Bear Sterns & Co. and Rothschild Inc. and has operating experience. Mr. Gidumal previously served as a director of Mirant Corp. Asset Recovery, a subsidiary of Mirant Corp (formerly NYSE: MIR). Mr. Gidumal holds a B.S. in Economics from the University of Pennsylvania and an M.B.A. from Harvard Business School where he was a Baker Scholar. Patrick E. Lamb (51): Mr. Lamb has served as the Chief Financial Officer for the Los Angeles Clippers of the NBA since July 2007. Mr. Lamb has over 20 years of chief financial officer experience in various public and public subsidiary entities, specifically in the financial services arena, including banking, commercial finance, commercial and residential real estate, capital markets and insurance, as well as experience in public accounting. From 2004 to July 2007, Mr. Lamb served as the Senior Vice President, Treasurer, Chief Financial Officer and Chief Accounting Officer of Fremont General Corporation. Before joining Fremont General Corporation, Mr. Lamb worked at Ernst & Whitney (now Ernst & Young) in San Francisco, serving primarily in the financial services industries in various audit and consulting engagements. Mr. Lamb holds B.S. and MAcc degrees in Accounting from the Marriott School of Management at Brigham Young University. Senior Notes Settlement. On the Effective Date, the holders of the Senior Notes were paid $186.8 million, which amount equaled 100% of the outstanding principal balance of the Senior Notes plus accrued and unpaid interest as of the Petition Date using the contractual, 7.875% interest rate, plus accrued and unpaid interest from Petition Date through Effective Date using the federal judgment rate (“FJR”) of 2.51% plus an additional $1.5 million (the “Senior Note Settlement”). The additional $1.5 million payment was made in an attempt to settle potential litigation that was likely to occur over the payment of post petition interest at FJR as opposed to the 7.875% contractual rate. In accordance with the settlement payment, the Senior Notes were cancelled. On the Effective Date and subject to the requirements of the Plan, the Senior Notes and the Senior Note Indenture were deemed automatically cancelled and discharged. TOPrS Settlement.On the Effective Date, the TOPrS issued by the TOPrS Trust pursuant to the Amended and Restated Declaration of Trust dated March 6, 1996 (the “Amended and Restated Declaration of Trust”), were extinguished, and TOPrS holders as of the Effective Date became entitled to receive a pro rata share of each of the following amounts as settlement of their claims: ● $45.0 million in cash (the “Cash Consideration”), subject to charging liens of the Indenture Trustee described below; ● $39.0 million in new notes maturing December 31, 2016, bearing 9.0% annual interest, payable quarterly commencing September 30, 2010 (the “New Notes”) and continuing until the principal thereof is paid or made available for payment; and ● 21 million shares of Signature common stock. 21 Table of Contents On June 11, 2010, Signature paid the Cash Consideration to Wells Fargo, in its capacity as indenture trustee to the TOPrS (the “Trustee”). The Trustee distributed $43.0 million to the TOPrS holders and retained $2.0 million as a charging lien pending the resolution of its fees in the bankruptcy case. On June 25, 2010, Signature issued the 21 million shares of Signature’s common stock to the TOPrS holders. The shares were distributed through the Depository Trust Company (“DTC”) at the request of the Trustee for the convenience of the TOPrS holders, with each holder of TOPrS receiving its pro rata portion of the aggregate shares issued. On July 16, 2010, Signature issued the New Notes. The indenture pursuant to which the New Notes were issued was qualified under the Trust Indenture Act of 1939 under cover of Form T-3 filed with the Commission on June 24, 2010, and became effective on July 15, 2010. In connection with the TOPrS Settlement, the Junior Subordinated Debentures, the Indenture with respect to the 9% Junior Subordinated Debentures, dated March 6, 1996 (the “TOPrS Indenture”) and the Amended and Restated Declaration of Trust and the TOPrS were deemed extinguished, cancelled and of no further force or effect, and all obligations of the indenture trustee for the Junior Subordinated Debentures and Signature under any agreements, indentures, or certificates of designation governing the Junior Subordinated Debentures and TOPrS were discharged as of the Effective Date, except that the Junior Subordinated Debentures, TOPrS and the TOPrS Indenture continue in effect until such time that the Trustee for the Junior Subordinated Debentures completes all distributions pursuant to the Plan, including the remaining sums due that are currently subject to the charging lien noted above. Unpaid Claims. On the Effective Date,Signature did not pay approximately $17.2 million in claims filed with the Bankruptcy Court (the “Unpaid Claims”). Signature has subsequently resolved $2.9 million in claims related to voluntary withdrawal and paid $3.0 million to various claimholders during the third quarter of 2010 relating to the Unpaid Claims and is actively seeking the voluntary withdrawal of, or has plans to object to all other Unpaid Claims in the Bankruptcy Court. Subsequent to the Effective Date, and after the claims bar date, Signature received an additional $2.7 million in claims. Signature does not believe it has any liability associated with these claims. If Signature is unsuccessful in such objections or is unable to negotiate substantially reduced settlements with the claimholders of the remaining Unpaid Claims and if Signature is obligated to pay these amounts, it could have a material adverse affect on our financial conditions and results of operations. See “Risk Factors” in Item 1A of this Comprehensive Form 10-K. 2. Post Emergence Events Termination of SERP Plans and Receipt of Proceeds. On July 14, 2010, Signature made a demand (the “Demand”) on Merrill Lynch Trust Company, FSB as trustee (“Merrill Lynch”) to terminate the following retirement plans held by Merrill Lynch and remit the property held thereby to Signature: (i) the Excess Benefit Plan; (ii) the SERP; and (iii) the SERP II. The Demand was made in conjunction with acknowledgement letters received by Signature from all remaining beneficiaries in the SERP Plans waiving any right to or claims against the SERP Plans as result of the treatment and distributions such beneficiaries received in accordance with the distributions made on or about the Effective Date. On July 22, 2010, Signature received funds from Merrill Lynch in the total amount of $11.7 million, which reflected the net proceeds remaining in the SERP Plans after liquidation (the “Net Proceeds”). All equity interests in Signature held by the SERP Plans were not liquidated but were instead held and placed into a separate account in the name of Signature (such equity interests, the “Remaining Shares”). Both the Net Proceeds and Remaining Shares are assets of Signature. In December 2010, the Board of Directors approved the cancellation and retirement of the Remaining Shares, which reduced the Company’s outstanding share count by 91,645 to 112,104,768 as of December 31, 2010. Receipt of Tax Refund and Withdrawal of IRS Proof of Claim. On October 6, 2010, Signature received $24.4 million, net of other potential tax liabilities of $0.4 million, from an IRS tax refund related to the carryback of 2008 NOLs to the taxable year periods 2003, 2004 and 2005. One of the pre-requisites to receiving such refund was completion by the IRS of its examinations of Fremont’s consolidated tax returns for the years ended 2006 and 2007, which have been finalized. Shortly after payment of the tax refund, the IRS withdrew its amended proof of claim filed in the Bankruptcy Court noting the claim had been satisfied. Subsequently, in February 2011, the IRS notified the Company that the $24.8 million refund was subject to review by the Congressional Joint Committee on Taxation (the “Joint Committee”) and a request was made for the Company to provide certain information regarding the refund. Although the Company does not have any reason to believe that the Joint Committee will not approve the full amount of the tax refund, there is no assurance that such approval will be given by the Joint Committee. See “Risk Factors” in Item 1A of this Comprehensive Form 10-K. 22 Table of Contents Substantial Contribution Claims. Pursuant to the Plan, Signature was obligated to pay all Allowed Claims, which included payments of expenses of plan proponents and other parties in interest who the Bankruptcy Court deemed had made substantial contributions in Signature’s progress toward reorganization (“Substantial Contribution Payments”). The determination by the Bankruptcy Court relating to such Substantial Contribution Payments was not made until after the Effective Date, so these amounts are separate and apart from the Unpaid Claims described previously. In the third and fourth quarters of 2010, Signature paid a total of $4.2 million in Substantial Contribution Payments, which represents the full amount of the Substantial Contribution Claims. Settlement with Professionals involved in the Fremont Bankruptcy Case. After the Effective Date,Signature engaged in settlement discussions with seven professional firms involved in the Fremont Bankruptcy Case. Five of these professional firms had been paid, in the aggregate, $2.7 million on the Effective Date and were seeking, in the aggregate, an additional $2.2 million. Settlements were reached with three of these firms resulting in Signature paying an additional $0.9 million in 2010, subsequent to the Effective Date. A fourth settlement was reached without payment. The outstanding disputed claims from the three firms that have not settled with Signature as of the date of this filing aggregate to $1.4 million. Changes in Members of the Board of Directors. In 2011, there have been three resignations and three new appointments to the Company’s Board of Directors. On January 13, 2011, Mr. Norman Matthews tendered his resignation as a member of the Company’s Board of Directors, effective as of that date. Mr. Matthews served as a member of the Board of Directors’ Compensation Committee and as Chairman of its Governance & Nominating Committee. On February 28, 2011, Mr. Richard Rubin tendered his resignation as a member of the Company’s Board of Directors, effective as of that date. Mr. Rubin was not a member of any Board committees. On April 21, 2011, Mr. Michael Blitzer tendered his resignation as a member of the Company’s Board of Directors, effective as of that date. Mr. Blitzer was a member of the Board of Directors’ Audit Committee. In April 2011, the Board of Directors appointed three new members to the Board, namely Deborah Hicks Midanek, Steven Gidumal and Patrick E. Lamb. See “D. Recent Developments—1. Events Associated with Emergence from Chapter 11 Bankruptcy Proceedings—New Management Team and Board of Directors” for additional information about the newly appointed directors. Board of Directors Compensation. On October 27, 2010, Signature’s Board approved an independent director compensation program, effective June 11, 2010, as follows: Each independent (non-management) member of the Board shall receive annual compensation of One Hundred Thousand Dollars ($100,000), comprised of Twenty-Five Thousand Dollars ($25,000) in cash, payable in advance in quarterly installments, and Seventy-Five Thousand Dollars ($75,000) in restricted shares of Signature’s common stock, issued annually in advance on the first business day of each calendar year. In each case, the per-share value of the restricted stock shall be determined on the basis of the closing price on the date of grant. The restricted stock shall vest at the end of each year of grant. In December 2010, the Board revised the terms of the restricted stock to include a provision whereby such grants are subject to immediate vesting in the event of a change in control, death or disability of a director or in the event a member is not re-elected to the Board or is not nominated for election to the Board by the Company after indicating a willingness to serve. The initial grant for an aggregate of 316,267 share of restricted stock occurred on October 27, 2010 and covered the period June 11, 2010 through December 31, 2010. Each independent director received 45,181 shares of restricted stock having a value of Thirty-Seven Thousand Five Hundred Dollars ($37,500). The restricted stock relating to this period vested on January 1, 2011. On January 3, 2011, each of the seven independent members of the Board of Directors was issued 102,739 restricted shares of common stock. These restricted shares shall vest on December 31, 2011. On grant date, the total number of restricted shares of common stock issued was 719,173, which had an aggregate fair value of $0.5 million. 23 Table of Contents In addition to the annual compensation, each independent (non-management) member of the Board of Directors shall be entitled to annual supplements (payable in advance quarterly installments) and meeting attendance fees (payable quarterly in arrears) as follows: Annual Supplements Chairman of the Board $ Audit Committee Chair Other Committee Chairs Meeting Attendance Fees Board of Directors Meetings Audit Committee Meetings Other Committee Meetings If a meeting, whether of the Board of Directors or a Committee, is held via telephone, the meeting attendance fees will be reduced by one-half. Changes in Senior Management. On March 21, 2011, the Company appointed David Collett as a Senior Vice President and its Treasurer. See “D. Recent Developments—1. Events Associated with Emergence from Chapter 11 Bankruptcy Proceedings—New Management Team and Board of Directors” for additional information about Mr. Collett. Mr. Collett does not receive any compensation directly from the Company. As an employee of SCA, Mr. Collett is compensated pursuant to the terms of the Interim Management Agreement. E. POST EMERGENCE (“ONGOING”) BUSINESS PLAN General. As discussed in detail in the Explanatory Note which precedes this Item of the Comprehensive Form 10-K and elsewhere in this document, Signature, formerly known as Fremont, emerged from bankruptcy proceedings on June 11, 2010. Pursuant to the Plan, Signature is an externally managed financial services company that seeks to become a diversified business enterprise that is intended to generate strong, risk-adjusted return on equity while protecting shareholder capital. We plan to operate in two primary business lines: (i) Special Situation Lending and (ii) Strategic Acquisitions. In our Special Situation Lending business line, we will focus on providing senior secured and junior secured debt financing to middle market companies in the form of newly originated commercial and industrial loans, leases, and real estate mortgages in healthy and distressed situations. In our Special Situation Lending business line, we will also acquire similarly structured debt instruments as well as, on occasion, corporate bonds, trade claims, and other structured debt instruments, which may be performing, sub-performing or non-performing. Generally, the debt obligations acquired by us through our Special Situation Lending business line will be made at a discount to par value, or unpaid principal balance. In our Strategic Acquisition business line, we will provide investment capital to middle market companies whereby, as a result of our investment, we will obtain a significant equity interest in a company either through the direct purchase of a controlling interest, and in some cases all or substantially all of its equity securities or through a structured debt transaction that results in our obtaining a significant equity interest from a debt-for-equity conversion, bankruptcy or foreclosure event, or other transactions. Our Strategic Acquisition business line may also include the acquisition of specialized assets such as product or brand licenses, royalty streams, subscriber bases or divisions of larger companies. The investments we plan to make in our Strategic Acquisition business line may be healthy or distressed situations. Our current business plan and strategic initiatives are based upon the business plan that was included in the Plan, which was approved by the creditors and equity holders of Fremont and the Bankruptcy Court. The Signature Board of Directors and management continue to evaluate the current business plan and strategic initiatives. As we execute our business plan, we may decide in the future to make changes as a result of various factors, including existing and future market opportunities, profitability, economic conditions and other business and financial criteria in order to enhance Signature’s returns and profitability. 24 Table of Contents In both of our business lines, we describe our strategy as ‘opportunistic’, a term we use to mean that we do not approach potential transactions with any preconceived parameters with respect to a target company’s size, historical operating performance, industry segment, geographic location or any other particular limiting characteristic. Rather, we will evaluate transactions with a focus on structures that are designed to produce high investment returns for shareholders relative to the underlying risks and we will seek to manage our assets to maximize our profit and investment returns without regard to a pre-set realization event or holding period. We believe our strategy provides us with a considerable competitive advantage over other financial service companies, financial institutions, lenders and equity investors who tend to employ a more formulaic approach. Our investments may be made through one or multiple subsidiaries that will be owned by the Company. We do not believe that our business and operations will result in the Company being deemed an “investment company” under the Investment Company Act of 1940. Our business is primarily funded by the asset base of the Fremont following its bankruptcy reorganization. On the Effective Date, and pursuant to the Plan, the Company distributed approximately $280.8 million to Fremont’s creditors. Additionally, pursuant to various settlement agreements related to repurchase reserve matters (discussed herein), and with Bankruptcy Court approval, Fremont paid out an additional $28.3 million during the weeks leading up to the Effective Date. After factoring in these significant distributions, the Company’s assets and stockholders’ equity were approximately $157.8 million and $90.9 million, respectively, on June 30, 2010 and $135.5 million and $73.7 million, respectively, as of December 31, 2010, which amounts serve as the foundation for our business plan. Included among Signature’s assets, the Company has legacy assets related to Fremont’s prior businesses, including a residential mortgage portfolio, residential real estate, and certain other investments (“Legacy Assets”), which made up approximately 50% and 42% of our total assets as of June 30, 2010 and December 31, 2010, respectively. These Legacy Assets are being managed to maximize recoveries and value for our shareholders and will be redeployed into our business strategy over time. In addition, the Company also maintains a very significant federal NOL estimated at approximately $882.7 million at December 31, 2010. The NOL has been fully reserved for in accordance with the generally accepted accounting principles of the United States of America in our consolidated financial statements. The NOL is further discussed in this Item 1, Sections C and E and Item 5of this Comprehensive Form 10-Kand Note 9 — Income Taxes in Consolidated Financial Statements which are included in Item 8 of this Comprehensive Form 10-K. We intend to create a broad based and solidly profitable enterprise that provides capital in what is commonly referred to as the “middle market.” We believe there is a particularly acute need for ‘special situation’ financing under current market conditions, but also believe that there is a continuing opportunity in all markets. We also plan to create a diversified portfolio of operating businesses and specialized assets that we believe to be generating high profit margins or have the ability to generate such margins in the near future and that are able to be acquired at low valuation multiples due to what we believe to be a particular element of a target company’s business or industry that is in transition or otherwise misunderstood by the marketplace. Our management team is made up of a highly experienced and seasoned group of financial professionals who have operated very successfully within this market segment for decades. For the most part, we do not expect our portfolio to include securities; it will predominantly be loans, assets, and operating businesses sourced through Signature’s proprietary network, individually structured based on the unique circumstances of the individual situation, diligenced and documented through the collective efforts of our investment team. Our affirmative asset management strategy will be based on building relationships with companies, their management teams and owners to work to find the best available capital solution under the circumstances. On the Effective Date, after a nearly two-year reorganization process, the common equity shareholders of Fremont became the holders of a majority of the common equity in Signature. Although Signature remains a financial services company and plans to continue providing financing for commercial purposes as Fremont did in its commercial mortgage lending operation, our business is different from Fremont’s legacy operations prior to and during its bankruptcy proceedings. For example, we do not expect to originate sub prime residential mortgages nor will we operate as a regulated banking institution, although we continue to hold and mange the Legacy Assets. 25 Table of Contents We have entered into the Interim Management Agreement with SCA, which is a newly formed management company that is owned and managed by experienced professionals with backgrounds and experience in commercial finance, distressed debt acquisition, merchant banking and private equity to manage our business affairs. SCA’s principals, who include Craig Noell, our Chief Executive Officer, Kenneth Grossman, our Executive Vice President, and Kyle Ross, our Executive Vice President and interim Chief Financial Officer, have an established track record of identifying, structuring, and managing transactions in our targeted business lines. We believe these principals are well known in the business communities in which we seek to source and transact business, which we believe will result in proprietary opportunities. While we believe such proprietary opportunities are generally more desirable than auction-driven transactions, we expect a portion of the situations we become involved in will be auction-driven as well. See Item 1, Section “D. Recent Developments – 1. Events Associated with Emergence from Chapter 11 Bankruptcy Proceedings –Management Agreement” of this Comprehensive Form 10-K for a summary of the services SCA provides to us and the terms of the Interim Management Agreement. Market Opportunity. Over the past decade, the environment for the formation of credit-based capital grew inexorably due to the investment preferences of many global financial institutions combined with the monetary policies adopted during this same period by various governmental policy makers. We believe this led to a widespread mispricing of credit risk which subsequently led to the market turmoil which has been experienced over the last few years. Such market turmoil has caused a wide array of established capital providers to the ‘middle market’ to become over extended with excessively leveraged balance sheets and depleted capital ratios. The net effect of this has caused many important providers of capital to retrench and, in some cases, to exit this market. Today, formerly dominant companies providing capital in the middle market such as CIT, Textron Financial as well as many other traditional commercial lenders have curtailed their lending activities from historical levels as they work to strengthen their balance sheets and organizations generally— a process that is likely to take years. We believe these events present a highly attractive strategic opening for new market participants with relationships, market access, skill-set and transaction acumen to exploit such a severe financial dislocation. Importantly, Signature seeks to avoid commodity financings that have low margins but do not always have lower risk. Strategy. We plan to build a differentiated platform that finances middle market companies which have a fundamentally viable business plan but have limited access to the capital markets. Since existing funding sources do not adequately meet these companies’ needs, they are willing to pay a significant premium to a financial provider who can address their needs with a tailored solution. Our management team has not only been operating successfully in this specific market for decades, they largely avoided the current financial crisis by refusing to deploy capital into a market it deemed unattractive on a risk-adjusted basis. Now, with the constriction of credit, our plan is to leverage our expertise in this market by developing Signature into a well-capitalized and profitable financial services company serving this large and attractive market F. HISTORIC LEGACY OPERATIONS 1. Lending Activities Fremont’s lending activities were previously conducted through FIL. As discussed in this Item 1. Section “A. Overview,” during the fiscal year ended December 31, 2007, FIL ceased its residential lending operations and substantially reduced its commercial lending operations as the result of Fremont’s and FIL’s consent to the Orders. In prior years and through the first half of 2007, FIL’s lending operations consisted of: (i) the wholesale origination of non-prime or subprime residential real estate loans on a nationwide basis that were primarily sold to third party investors on either a servicing released or servicing retained basis, or, to a lesser extent, through Fremont sponsored securitizations, and (ii) the origination of commercial real estate loans on a nationwide basis that were held for investment. Notwithstanding the cessation of the residential lending business and the dramatic reduction in commercial lending in 2007, Fremont continued to manage a portfolio of residential and commercial mortgage through 2008 and 2009, some of which Signature has continued to manage as of the date of the filing of this Comprehensive Form 10-K. 26 Table of Contents a. Residential Real Estate Loans Held for Sale, net. Loans held for sale, net include subprime residential real estate loans and which are reflected on the Company’s Consolidated Balance Sheets in “assets of discontinued operations,” which are set forth in the Consolidated Financial Statements in Item 8 of this Comprehensive Form 10-K. The loans held for sale are summarized as follows: December 31, (Dollars in thousands) Unpaid principal balance $ $ $ Net deferred direct origination costs Valuation allowance (87,661 ) (112,899 ) (203,754 ) Loans held for sale, net $ $ $ Loans held for sale on non-accrual status $ $ $ FIL’s residential real estate loans held for sale, net decreased to $53.4 million at December 31, 2009 from $65.1 million at December 31, 2008 and $149.7 million at December 31, 2007 The decrease in loans held for sale during 2009 primarily relates to $10.5 million in net transfers of loans held for sale to real estate owned, net as a result of foreclosures and $10.9 million in borrower pay-offs and principal payments, partially offset by $8.6 million in reductions to the valuation allowance primarily attributable to borrower loan payoffs and principal payments. The decrease in loans held for sale during 2008 primarily relates to loans sold with an unpaid principal balance of $130.4 million, net of $107.2 million in valuation allowance, $39.3 million in net lower of cost or market write-downs related to increased borrower delinquencies and loss severities, and $7.8 million in net transfers of loans held for sale to real estate owned, net. Fremont’s residential real estate loans held for sale are carried at the lower of aggregate cost or estimated fair value, less costs to sell. Estimated fair values are based on several factors, including current bids and market indications for similar assets, recent sales, discounted cash flow analysis, estimated values of underlying collateral and actual loss severities experienced in portfolios backed by similar assets. See “Loan Sales” below. Loan Originations. FIL ceased originating subprime residential real estate loans in March 2007. Prior to withdrawing from such business, the residential real estate loans previously originated were primarily secured by first deeds of trust. These loans generally had principal amounts below $500,000, had maturities generally of 30 years and were underwritten in accordance with lending policies that included standards covering, among other things, collateral value, loan to value and the customer’s debt ratio and credit score. These loans generally were “hybrid” loans that had a fixed rate of interest for an initial period after origination, typically two to three years, after which the interest rate would be adjusted to a rate equal to the sum of six-month LIBOR and a margin as set forth in the mortgage note. This interest rate would then be adjusted at each six-month interval thereafter, subject to various lifetime and periodic rate caps and floors. The loans were generally made to borrowers who did not satisfy the credit, documentation or other underwriting standards prescribed by conventional mortgage lenders and loan buyers, such as Fannie Mae and Freddie Mac and are commonly known as “subprime” or “non-prime.” These borrowers had impaired or limited credit profiles or higher debt-to-income ratios than traditional mortgage lenders allow. These borrowers also included individuals who, due to self-employment or other circumstances, had difficulty verifying their income through conventional means. FIL’s residential real estate loans included both full-income documentation loans and stated-income documentation loans, whereby loan applicants were qualified based upon monthly income as stated in the mortgage application (i.e., the income was not verified to the extent of a full income documentation loan); such loans typically had lower loan-to-value ratios and higher FICO scores than more traditional full-income documentation loans. FIL also previously originated second lien mortgage loans; these had fixed rates of interest and were primarily originated contemporaneously with the origination of a first lien mortgage loan on the same property by FIL. FIL’s residential real estate loans also included a 40-year amortization first mortgage product (due in 30 years), a 50-year amortization first mortgage product (due in 30 years) and an interest-only first mortgage loan product. The interest-only loan product generally provided for no principal amortization for up to the first five years. Prior to ceasing its residential loan business, FIL originated subprime residential real estate loans nationwide through five regional loan production offices (Anaheim, CA; Concord, CA; Downers Grove, IL; Tampa, FL; and Elmsford, NY). Residential loan originations were primarily conducted on a wholesale basis nationally through independent loan brokers. 27 Table of Contents Loan Sales. During the fiscal year ended December 31, 2007, in order to exit the residential real estate lending business, FIL sold a substantial portion of its loans held for sale through whole loan sales. In prior years, FIL’s residential real estate loan disposition strategy was to primarily utilize both whole loan sales and securitizations. During the years ended December 31, 2009, 2008 and 2007, zero, $130.4 million and $9.3 billion, respectively, in residential real estate loans held for sale were sold in whole loan sales to investors. In a whole loan sale, FIL entered into an agreement to sell the loans for cash, generally on a servicing released basis, but sometimes on a servicing retained basis. After the whole loan sale, FIL retained no interest in the underlying loans. As part of the sale process, FIL gave customary industry standard representations and warranties regarding the characteristics and the origination process of the loans, material breach of which gave rise to repurchase obligations. In addition, in selling loans, FIL contractually committed to repurchase loans if a payment default occurs within a certain period following the date the loan is sold. Further information with respect to repurchases and demands made for repurchases is discussed below under “Repurchase Reserves.” While FIL typically used whole loan sales as its primary loan disposition strategy, prior to FIL exiting the subprime residential loan business, it also used securitizations in which it sold subprime residential real estate loans to a special-purpose entity that was established for the limited purpose of purchasing the loans and issuing interest-bearing securities that represented interests in the loans. The securitizations were treated as sales and the loans sold were removed from FIL’s balance sheet. FIL would then add to its balance sheet the net cash received from the transaction as well as the fair value of retained interests in the securitization transaction, which include subordinated securities and residual interests. In a securitization transaction, FIL generally attempted to minimize the amount of residual interests that it retained by structuring the transactions so that they included the issuance of net interest margin securities (or NIMs). The usage of NIMs concurrent with or shortly after a securitization allowed FIL to receive more of the consideration on the transaction in cash at the closing of the NIMs sale, rather than over the actual life of the loans. Subordinated securities, or private issue securities, were recorded as a component of subordinated mortgage-backed securities within the balance sheet of discontinued operations. See “2. Investment Activities” below. Repurchase Reserves. FIL maintained a loan repurchase reserve for subprime residential loans sold to investors which it may be contractually obligated to repurchase due to a variety of reasons. One such reason FIL incurred repurchase obligations were due to early-payment defaults (“EPDs”). EPD loans are loans that default on a payment within one to three months of sale to an investor. In its whole-loan sales, FIL was required to repurchase any EPD loans from the loan purchaser, as opposed to foregoing repurchase of the loans and compensating the purchaser instead for the loss incurred. Given the passage of time since FIL ceased originating residential real estate loans, as of December 31, 2009, 2008 and 2007, FIL had no exposure to repurchases due to EPDs, and therefore, Signature has no reserve for EPD repurchases. Additionally, as noted above, as residential real estate loans held for sale were sold, FIL also made customary industry standard representations and warranties about the loans. FIL subsequently repurchased loans due to material defects that occurred in the origination of the loans. During the years ended December 31, 2009, 2008 and 2007, FIL repurchased a total of zero, zero and $933.0 million of residential loans, respectively. Outstanding repurchase claims were $257.5 million, $368.9 million and $348.9 million at December 31, 2009, 2008 and 2007, respectively. Repurchase reserves for estimated losses for both outstanding repurchase claims as well as unknown repurchase claims totaled $37.2 million, $53.0 million and $100.4 million at December 31, 2009, 2008 and 2007, respectively. See “C. Chapter 11 Bankruptcy Proceedings and Events Occurring During Such Proceedings—Repurchase Settlements” for additional information about FIL’s repurchase settlements during the period Fremont operated in bankruptcy. Loan Servicing. When FIL sold or securitized mortgage loans, it often retained the rights to service those loans. These are referred to as mortgage servicing rights (“MSRs”). Additionally, FIL also retained financial interests when it securitized mortgage loans. FIL included the value of these retained interests on the balance sheet. The results of FIL’s income statement include the changes in value related to its MSRs and retained interests, as well as the revenues and expenses arising from servicing the mortgage loans. In servicing mortgage loans, FIL would collect and remit loan payments, respond to customer inquiries, account for principal and interest, hold custodial (impound) funds for payment of property taxes and insurance premiums, counsel delinquent mortgagors and supervise foreclosures and property dispositions. FIL would receive servicing fees and other remuneration in return for performing these servicing functions for third parties. As a loan servicer, FIL would also be required to make certain advances on specific loans it serviced to the securitization trusts that hold the loans, and loans owned by FIL, to the extent such advances were deemed recoverable by FIL, from collections related to the individual loans. 28 Table of Contents In 2008, FIL ceased its loan servicing operations following the sale of its MSRs in sale transactions with CMS and with Litton. In connection with FIL ceasing its loan servicing operations, FIL completed the sale of fixed assets and the assignment of the lease for the Irving Facility and terminated its lease for the Ontario, California facility. See “B. Pre-Bankruptcy Operations—2. 2008 Events” for additional information about FIL’s sale of its MSRs to CMS and Litton and the closing of the Ontario, California facility and Irving Facility. In April 2009, Fremont “outsourced” the servicing of its remaining residential loan portfolio to Specialized Loan Servicing, LLC (“SLS”), a firm that specializes in residential mortgage loan servicing. As of December 31, 2009, SLS was responsible for all aspects of the servicing process for Fremont’s residential loans held for sale and REO, including: borrower invoicing, collections, loan payment tracking and application, borrower correspondence, loan modification negotiation and documentation, foreclosure, and managing the sale of REO. b. Commercial Real Estate Fremont significantly curtailed its commercial real estate operations in compliance with the Orders in May 2007. In July 2007, Fremont sold a substantial portion of its commercial real estate portfolio and its related lending platform to iStar. Prior to the sale to iStar, FIL originated commercial real estate loans nationwide through nine regional production offices. Fremont’s commercial real estate loans were generally secured by condominiums, both ground up construction and conversions, as well as other multi-family properties. The following table summarizes the balance of Fremont’s remaining loans held for investment and commercial real estate loan participation interest at December 31, 2009, 2008 and 2007: (Dollars in thousands) Commercial loans $ $ $ Allowance for loan losses (10 ) (10 ) (11 ) Loans held for investment, net Commercial real estate participation interest (1) — — Total $ $ $ Included in assets of discontinued operations in the Consolidated Balance Sheet as of December 31, 2007, which are set forth in the Consolidated Financial Statement in Item 8 of this Comprehensive Form 10-K. As a result of the iStar Transaction in July 2007, FIL received $1.9 billion in cash and concurrently retained a $4.2 billion participation interest in the commercial mortgage portfolio. The $1.9 billion in cash represented 30% of the unpaid principal balance of the loan portfolio as of the closing, net of a purchase discount. The $4.2 billion participation interest in the total loan portfolio represented 70% of the unpaid principal balance of the loan portfolio as of the closing, net of a purchase discount. The participation interest yielded interest at LIBOR plus 150 basis points. At December 31, 2007, the commercial real estate loan participation interest totaled $3.2billion, representing 55% of the remaining outstanding principal balance of the commercial real estate loan portfolio sold. In July 2008, FIL sold its commercial real estate participation interest as part of the sale of substantially all of FIL’s assets and deposits to CapitalSource Bank. FIL received $1.8 billion for its commercial real estate loan participation interest. As a result of transferring its participation interest from held for investment classification to held for sale classification, during the year ended December 31, 2008, FIL recognized $56.5 million in lower or cost or market adjustments, which is included in (loss) income from discontinued operations, net of income taxes in the accompanying Consolidated Statement of Operations, which are set forth in the Consolidated Financial Statements in Item 8 of this Comprehensive Form 10-K. 29 Table of Contents The following table summarizes the activity of the commercial real estate loan participation interest balance for the periods indicated: For the Year Ended December 31, (Dollars in thousands) Beginning balance $
